Exhibit 10.1

[***] Indicates confidential material that has been omitted pursuant to a
Confidential Treatment Request filed with the Securities and Exchange
Commission. A complete copy of this agreement has been separately filed with the
Securities and Exchange Commission.

EXECUTION COPY

YRI – YAHOO, INC. – ZILLOW

LISTINGS AND SALES AGREEMENT

This Listings and Sales Agreement (the “Agreement”) is entered into as of
July 2, 2010 (the “Effective Date”) by and among Yahoo! Inc., a Delaware
corporation, with offices at 701 First Avenue, Sunnyvale, California, 94089
(“Yahoo”), Yahoo! Realty Inc., a California corporation, with offices at 701
First Avenue, Sunnyvale, CA 94089 (“YRI”), and Zillow Inc., a Washington
corporation with offices at 999 Third Avenue, Suite 4600, Seattle WA 98104
(“Zillow”). Yahoo, YRI and Zillow collectively are referred to as the “Parties”
and each, individually, as a “Party.”

RECITALS

WHEREAS, Yahoo is an Internet media company that offers a network of branded
programming that serves millions of users of the Internet daily;

WHEREAS, YRI, a wholly-owned subsidiary of Yahoo, is a licensed real estate
brokerage in the state of California, USA;

WHEREAS, Zillow provides Internet based residential property listings and home
related content throughout the United States; and

WHEREAS, the Parties wish to enter into this Agreement so that (i) Zillow can
display the residential real estate property listings and other mutually-agreed
advertisements which appear on the Zillow Site on Yahoo! Real Estate and other
Yahoo Properties and (ii) Yahoo and YRI will provide contacts generated by such
display to Zillow’s advertisers.

NOW THEREFORE, in consideration of the mutual promises contained herein, the
Parties agree as follows:

SECTION 1: DEFINITIONS

“Activity Data” has the meaning set forth in Exhibit B.

“Affiliates” means any company or any other entity world-wide, including,
without limitation, corporations, partnerships, joint ventures, and limited
liability companies, in which Yahoo or Zillow, as the case may be, directly or
indirectly owns at least a fifty-one percent (51%) ownership, equity, or
financial interest and which operate under the “Yahoo” or related brand or the
“Zillow” or related brand, or which either directly or indirectly, owns more
than fifty-one percent (51%) of Yahoo or Zillow, as the case may be.
Additionally, in the case of Yahoo, Affiliates includes Yahoo’s joint ventures
in China, Japan and Australia regardless of Yahoo’s percentage ownership in such
ventures.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

“API Specifications” is defined in Section 2.2.1(a).

“Change of Control Event” is defined in Section 14.6.

“COGS” means Cost of Goods Sold which includes: (i) credit card or other payment
processing fees, (ii) bad debt, (iii) chargebacks, (iv) disputes, and (v) taxes.
COGS is set at [***]% of Gross Revenue for the first quarter of the Term. After
the first quarter (post Launch Date) is reconciled and for each quarter
thereafter (which shall be reconciled no later than 21 days following the end of
the previous quarter), Zillow will report the actual COGS. If the actual COGS is
lower than [***]%, then such actual lower rate will be applied in the next
quarter. If actual COGS is higher, but below [***]%, than the actual rate will
be applied in the next quarter. If actual COGS is [***]% or higher, then COGS
rate of [***]% will be applied in the following quarter. For example: [***]%
applied at Launch Date; then if the COGS for Q1 is actually [***]%, then the
COGS rate of [***]% will be applied in Q2. If COGS in Q1 is actually [***]%,
then COGS rate of [***]% will be applied in Q2. If the COGS rate for Q2 is
actually [***]%, then the COGS rate of [***]% will be applied in Q3. If Q2 COGS
rate is actually [***]%, then the COGS rate of [***]% will be applied in Q3. If
Q2 COGS rate is actually [***]%, then COGS rate of [***]% (the maximum allowable
rate) will be applied in Q3.

“Confidential Information” is defined in Section 13.2(a).

“Display Ads” means the Yahoo Class One guaranteed (300 x 250 in size) ad units
displayed on the Homes for Sale Section and/or New Homes Section of YRE, and any
other YRE display ad inventory of which Yahoo notifies Zillow pursuant to
Section 2.1(b)(vi). As used in this Agreement, “Yahoo Class One” does not
include Run of Network advertising or ads that are behavior targeted.

“Existing Specification” is defined in Section 2.2.1(a).

“Featured Listing” means a paid real estate listing for a Property which is
displayed in a manner that is distinctive from other listings. Featured Listings
are further described in Exhibit H.

“Gross Revenue” means the revenue recognized by Zillow (including any
cancellation fees) with respect to any advertiser for: (a) Real Estate Ad
Products that include distribution on the Yahoo Properties; or (b) for Display
Ads sold by Zillow.

“Home” means residential real estate being offered for sale and included in the
Listings.

“Homes for Sale Section” means that area of YRE dedicated to the resale of
existing home inventory.

“Intellectual Property Rights” means all rights in and to trade secrets,
patents, patentable inventions, copyrights, trademarks, know-how, moral rights
and similar rights of any type under the laws of any governmental authority,
domestic or foreign, and rights in and to all applications, registrations, and
renewals of any of the foregoing.

“Internet” means the worldwide collection of computers, networks,
infrastructure, connections and devices, whether now know or later developed,
that can access, connect to,

 

Yahoo! Inc. and Zillow.com   2

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

communicate with, or transfer data to, from, through or by way of the worldwide
collection of networks (including without limitation telephone, wireless and
third party networks) that is in fact the Internet and/or that is commonly
referred to as the “Internet” regardless of whether the display is through a
computer, connected device, proprietary platform, PDA, or television.

“Launch Date” means the mutually agreed upon date on which the Zillow Listings
are first made publicly available on the YRE property, which is expected to be
on or about six (6) months after the Effective Date.

“Law” means all applicable legal requirements, including, without limitation,
all administrative, local, state, and federal laws and regulations, any valid
order, verdict, judgment, consent decree, or injunction governing or regulating
any Party to this Agreement.

“Leads” means the email (or phone, if applicable under Section 2.2.1(e)) leads
generated by [***] (unless otherwise mutually agreed in the API Specifications,
including as they may be updated during the Term). Leads may be generated for
[***], or as specified in Section 2.2.1(d).

“Listings API” means an API that provides access to Zillow Listings.

“Market Data Content” means the Zillow content described in Section 2.2.3(a).

“New Homes Section” means that portion of Yahoo Real Estate dedicated to
providing listings of new homes hosted by Yahoo and operated by YRI.

“Net Revenue” means Gross Revenue, [***] and if applicable as set forth in
Section [***].

“Page” means any World Wide Web page (or, for online media other than Web sites,
the equivalent unit of the relevant protocol).

“Property” means a parcel of residential real estate, including new or existing
homes and/or land, offered for sale and included in the listings provided by the
Zillow Site.

“Real Estate Ad Products” are paid programs designed to generate Leads that are
sold to residential real estate brokers and agents (or their marketing
representatives), real estate franchisors, or homeowners. Real Estate Ad
Products may include by way of example Featured Listings, enhanced realtor
profiles in a realtor directory, and Paid Manual Listings (FSBO & FSBA)
products. Real Estate Ad Products are further described in Exhibit H.

“Search Results Page” means the Pages of Yahoo Real Estate that provide Listings
to a User, based on the User’s entry of search criteria for Homes for Sale.

“Teaser Content” means any excerpt of the Zillow Content that Yahoo creates for
placement on YRE and/or other Yahoo Properties in order to promote the features
and functionality of applicable pages or sites in support of Lead-generating
activities contemplated by this Agreement, subject to the express terms of this
Agreement (including without limitation Section 4.1).

 

Yahoo! Inc. and Zillow.com   3

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

“Term” is defined in Section 10.1.

“User” means a user of the Yahoo Properties.

“User Data” means any personally identifiable data relating to a User’s use of
the Yahoo Properties, including data that Yahoo or its Affiliates, or Zillow or
its Affiliates collects from a User of YRE, or that a User provides to Yahoo or
Zillow in connection with the Zillow Content, including Zillow Listings. User
Data includes, but is not limited to, name, email address, phone number,
password, credit card or other identifying information, internet protocol
address, and information provided during User registration.

“Yahoo Brand Features” means those trademarks, service marks, logos and other
distinctive brand features of Yahoo and its Affiliates that are used in or
relate to a Yahoo Property and that are described in Exhibit D, including the
Yahoo “look and feel,” as updated by Yahoo from time to time in its sole
discretion.

“Yahoo Properties” means any or all of Yahoo’s or its Affiliates’ worldwide
properties, software, products, services, sites and pages, including, without
limitation, those accessible in whole or in part through the Internet, whether
presently existing or later developed, that are developed in whole or in part by
or for Yahoo or its Affiliates.

“Yahoo Real Estate” or “YRE” means YRI’s U.S. targeted real estate related
property currently located at http://realestate.yahoo.com (including but not
limited to the Yahoo Real Estate Property Page) and hosted by Yahoo, including
any successor(s) or extension(s) of such property operated by or on behalf of
Yahoo or YRI.

“Yahoo Real Estate Property Page” means the top Page of Yahoo Real Estate
operated and fully controlled by YRI, which may include functionality that
provides the User an opportunity to search generally for residential real estate
listed for sale or rent based on a specific area, price range, and number of
bedrooms and bathrooms, among other things.

[***] means the [***], in a given calendar month.

“Yahoo-Only Packages” is defined in Section 3.2.2.

“Zillow Brand Features” means those trademarks, service marks, logos, and other
distinctive brand features of Zillow and its Affiliates that are used in or
relate to a Zillow Site and that are described in Exhibit E, including the
Zillow “look and feel,” as updated by Zillow from time to time in its sole
discretion.

“Zillow Content” means the Zillow Listings, Market Data Content, advice content,
pro directory content, article content, and any other mutually-agreed content
provided or made available by Zillow to Yahoo or YRI in accordance with this
Agreement, and any updates, improvements or modifications made to, or derivative
works of any of the foregoing, created from, provided to or made available to
Users, YRI or Yahoo (or its Affiliates) pursuant to this Agreement.

“Zillow Listings” means the entire list and description of Resale Homes and FSBO
Homes (which may include third party trademarks or brand features) listed with
or licensed to Zillow

 

Yahoo! Inc. and Zillow.com   4

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

or with vendors of Zillow that collect or aggregate Property listings data that
Zillow has permission to license to YRI and Yahoo for use under the terms of
this Agreement, and any new homes data that Zillow may elect to make available
via the Listings API (subject to the terms of Section 2.2.2).

“Zillow Network” means the collection of publisher sites for which Zillow has
agreements to collect Leads from any Real Estate Ad Products.

“Zillow Site(s)” means the website(s) operated by Zillow that is/are dedicated,
among other things, to the promotion of real estate and located as of the
Effective Date at or in http://www.zillow.com, or any successor or replacement
to such site(s).

“Zillow-Yahoo Package” is defined in Section 3.2.

SECTION 2: RESPONSIBILITIES OF THE PARTIES

2.1 YRI’s Responsibilities.

(a) YRI as Executive Producer.

(i) YRI, including through Yahoo, creates and hosts a website called Yahoo Real
Estate. YRI and Yahoo are the executive producers of YRE and are solely
responsible for the selection of content, design, layout, posting, and
maintenance of Yahoo Real Estate. YRI and Yahoo reserve the right, at any time,
to redesign or modify the organization, structure, specifications, “look and
feel,” navigation, guidelines and other elements of Yahoo Real Estate Pages
and/or any other Yahoo Property. Additionally, YRI and Yahoo shall have the
right to supplement and amend all content and listings on YRE with third party
content and data and User generated content, determine all parameters regarding
the display of Featured Listings and any other Real Estate Ad Products, and
determine whether to offer additional premium paid services for any service
offered by YRE. Yahoo reserves the right to not post any Zillow Content if the
Zillow Content is deemed reasonably unacceptable by Yahoo for any reason.
Nothing in this Section 2.1(a)(i) will be deemed to supersede or modify Sections
2.1(a)(iii), 2.1(b), 2.2.1(d), 2.2.2, 2.2.3(b), 2.2.3(c)(ii), 2.6(a), 3.1, 4.1,
4.3, 12.2 (with respect to the link to Zillow’s privacy policy) and 13, or
Exhibit H of this Agreement, notwithstanding anything to the contrary herein.

(ii) YRI may include notices on sections of Yahoo Real Estate on which Users are
providing User Data to YRI for use by Zillow that clarify to the User that Yahoo
and YRI are not providing any brokerage services to the User, and are not
responsible for the aggregation of any Zillow Content. In addition, YRI and
Yahoo will comply with the terms of Section 12.2 with respect to including
notices regarding the applicability of Zillow’s privacy policy to the collection
and use of certain User Data.

(iii) YRE shall provide Zillow with attribution in accordance with YRE marketing
and brand standards on Search Result Pages and Property Detail Pages of YRE
where Zillow Listings are displayed. In cases where a Zillow logo does not fit

 

Yahoo! Inc. and Zillow.com   5

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

due to page design or device size or format, text attribution will be provided.
On Pages of YRE where other Zillow Content is the primary content on the page
Zillow will receive text or logo attribution, or such attribution as is
otherwise specified in this Agreement (e.g., in Section 2.2.3(d)).

(iv) During the Term, Yahoo will continue to maintain the YRE property at the
web address http://realestate.yahoo.com or a substantially similar successor
address. During the Term, YRE will maintain a unique user monthly count, as
measured by ComScore Media Metrics panel measurement, above [***]. If ComScore
Media Metrics materially changes its methodology during the Term or YRE
implements a different ComScore Media Metrics methodology, both Parties will
mutually agree on a new metric or number of unique monthly users for calculation
of this provision. If during the first 12 months of the Agreement Yahoo does not
maintain this number of unique users for any [***] period, then Zillow is
released from its exclusivity obligations stated in Section 3.5.

(b) Yahoo Real Estate Pages and Services.

(i) Search Query Page. During the Term, YRI, through Yahoo, will provide search
input functionality that provides, among other things, the ability to enter
search criteria for Homes for Sale on the Yahoo Real Estate Home Page, the
Search Results Page and such other locations of the Yahoo Properties and in such
form as determined by YRI and Yahoo, subject to applicable rules and
regulations.

(ii) Search Results Page. After each search which includes Resale Homes and/or
FSBO Homes listings, based on the criteria provided by the User, YRI, through
Yahoo, will display the Zillow Listings. In accordance with and subject to
Section 2.1(a), the Search Results Page can be modified at the discretion of YRI
and Yahoo.

(iii) Details Pages. On the Search Results Page, Users will be provided links to
property details pages related to each Zillow Listing, hosted by YRI, through
Yahoo, which will provide further information about a Home for Sale (each a
“Details Page”). In accordance with and subject to Section 2.1(a) the Details
Page can be modified at the discretion of YRI and Yahoo, except that at all
times YRE will display data as delivered by Zillow for a minimum, common set of
data attributes as defined in the Listing Detail section of the Listings API
Specification attached as Exhibit A. YRE reserves the right to augment the
listings with data from third parties, including Users, as it sees fit, so long
as such augmented data is identified as being from a different source and is
presented in accordance with the terms of this Section 2.1(b).

(iv) Listing Results Order. YRI will use Zillow’s default sort order as
specified in the Listings API for Zillow Listings on all Search Results Pages.
Such default sort order will first prioritize Featured Listings above basic
Zillow Listings. Except with respect to such first priority default sort order,
Zillow has the right to revise the listings sort methodology in the Listings
API, so long as the same listings sort methodology is applied on Zillow’s Site
and to every other partner in the Zillow Network. If a user re-sorts the search
results in any way, the user’s sort preference

 

Yahoo! Inc. and Zillow.com   6

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

shall take precedence. If a user refines the search results in any way, YRI will
use the default sort order specified in the Listings API. If YRI launches a
product with a unique functionality, and subject to the conditions that such
product does not cause modifications to the default sort order for Search
Results Pages and does not require Zillow to modify the Listings API, YRI may
make Listing API calls and display Listings in such new product based on other
parameters being first in priority, and Zillow shall return the appropriate
listings in a manner that identifies any Featured Listings, which Featured
Listings YRI shall visually distinguish in its product implementation. For
example, if the foregoing conditions are met, in a mobile application, YRI may
pull listings based on user geographic location as the primary sort criteria
(i.e. listings closest to user) and for “most recent update” modules, YRI may
pull listings based on recency. If a Zillow licensor opts out of syndication on
YRE, any listings from such advertiser will not be included in the Zillow
Listings. Notwithstanding the foregoing, YRI reserves the right to co-mingle any
Zillow Listings with listings from other real estate listing categories,
including new homes and foreclosures, provided that the Zillow Featured Listings
are sorted first in accordance with Zillow’s Listings API default sort order
without co-mingling and are presented in accordance with the terms of this
Agreement. For clarity, if a user re-sorts a co-mingled set of listings, the
user’s sort preference shall take precedence.

(v) Activity Data and Reporting. The Parties have agreed to the terms set forth
in Exhibit B with respect to Zillow’s collection of Activity Data (as defined
therein) through the beacon described in the beacon specifications set forth in
Exhibit A. Zillow also agrees that it will comply with the obligations and
restrictions set forth in Exhibit K.

(vi) Inventory Updates. Yahoo will notify Zillow (email will suffice) of any
material changes to the Real Estate Ad Products (e.g., material changes in
position or format, subject to Exhibit H) and display advertising units on YRE
no less than 60 days prior to their going live on YRE.

2.2 Zillow Listings and Other Content

2.2.1 Zillow Listings. Zillow will provide the Zillow Listings at the Launch
Date and thereafter throughout the Term in accordance with the following:

(a) Data Access Requirements. During the Term, Zillow will provide YRI and Yahoo
with access to APIs (or, for the listings described in Section 2.2.3(f), a data
feed) in compliance with the Listings API Specifications set forth on Exhibit A.
Throughout the Term, Zillow shall maintain a For Sale By Owner service that will
enable homeowners to post their homes for sale on both Zillow and Yahoo, which
service shall be made available to Yahoo users according to the SLA set forth in
Exhibit A.

(b) Additional Data Requirements. Zillow will use commercially reasonable
efforts to obtain and retain the necessary approvals from its vendors and
licensors to permit Zillow to license to Yahoo and YRI, as Zillow Listings as
set forth in Section 4.1, all of the Resale Homes and FSBO Homes listings on the
Zillow Site(s) and any other Zillow Listings provided under this Agreement.
Zillow will make Zillow Listings (including pricing changes) available to Yahoo
as described in Exhibit A (Alerts API section).

 

Yahoo! Inc. and Zillow.com   7

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

(c) Product Enhancements by Zillow. For any products or features offered by
Zillow that generate Leads, both Parties shall have equal access to such
products or features. If a new website-based Lead generation product or feature
is introduced on the Zillow Site, Yahoo will have up to 90 days to implement a
similar product or feature before any Leads generated by such product or feature
on the Zillow Site and other properties in the Zillow Network count towards the
Total Leads. Such a 90 day period begins on the date Zillow makes available a
fully functioning API or other tools necessary to create such similar product or
feature on YRE. Yahoo shall receive access to such APIs or other tools no later
than access is provided to any other member of the Zillow Network. After 90 days
or upon launch of the product or feature on YRE, whichever comes first, any
Leads generated by such product or feature on the Zillow Site and other
properties in the Zillow Network shall count fully towards the Total Leads. It
shall be Zillow’s responsibility to accurately track which ad products or
features are contributing toward “countable” Leads, including from other
partners in the Zillow Network, and to accurately report Lead counts to YRE as
part of the regular reporting process described in Section 3.7.

(d) Lead Capture Enhancements by Yahoo. Yahoo may create new Lead capture
implementations on YRE and other Yahoo Properties, provided such implementations
are reasonably anticipated to generate Leads and they meet the following
requirements: (i) they use contextually relevant placements; (ii) they generate
Leads that satisfy the minimum user data requirements of a Lead as established
and applied by Zillow to the Zillow Site(s) and Zillow Network from time to
time; and (iii) Yahoo or YRI promptly takes down such Lead capture
implementation if Zillow so requests based on reasonable concern about
disruptions to Zillow’s licenses or business relationships with applicable
providers of Zillow Content (including Zillow Listings) or Zillow advertisers.
Yahoo agrees to notify Zillow no later than 90 days before a new Lead capture
implementation goes live on any Yahoo Properties and Zillow agrees to track,
report and include Leads from such implementations in the calculation of Total
Leads, provided such implementations and Leads comply with this paragraph. Yahoo
agrees not to restrict Zillow from implementing similar lead capture techniques
as those used on Yahoo Real Estate on the Zillow Sites.

(e) Phone Lead Product. If a phone Lead product offering is introduced on the
Zillow Site at any time during the Term, such a product offering will also be
made available to YRE for implementation. If YRE chooses to add such an
offering, YRE phone Leads shall be [***]. Any phone Leads shall count equal to
email Leads unless specific advertisers are charged different prices for email
and phone Leads. Zillow will notify Yahoo in writing of any such pricing
differences prior to the launch of a phone number for any such advertiser.

(f) Real Estate Ad Products. The Parties agree to the additional terms set forth
in Exhibit H with respect to Real Estate Ad Products.

2.2.2 Exclusivity. Zillow will be the exclusive provider of listings for Resale
Homes and FSBO Homes on the YRE site. YRE acknowledges that some new homes may
be available via the Listings API, but YRE is under no obligation to re-classify
those homes or make efforts to have those listings appear in the New Homes
section of YRE. Zillow will use best efforts to minimize new home listings
available via the Listings API.

 

Yahoo! Inc. and Zillow.com   8

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

2.2.3 Other Zillow Content

 

  (a) Market Data Content. At the Launch Date, Zillow shall provide YRI with an
API providing access to the following sets of Zillow market data content (on a
Zip Code/City/State/National basis): (i) number of homes for sale; (ii) median
price of homes for sale; (iii) month-over-month percentage change in median
price of homes for sale; and (iv) year-over-year market value percentage change
in median price of homes for sale (clauses (i) through (iv), the “Market Data
Content”). If Yahoo commits to deploying an expanded set of Zillow market data,
then on a mutually agreed timeline, Zillow will provide YRI an API providing
access to such other Zillow local, regional and national home value market data,
including local home values and sales history data and trends similar to what’s
found here:
http://www.zillow.com/local-info/CA-San-Francisco/Glen-Park-home-value/r_268177/,
subject to availability of and applicable terms regarding such data for
syndication under Zillow’s licensing agreements, provided that thereafter if
such availability changes during the Term, Zillow will provide Yahoo with 90
days prior written notice (email will suffice) or, if this is not possible, as
much prior written notice as is possible before making any changes that would
affect YRE.

 

  (b) Zillow Advice Content. On a mutually agreed timeline (anticipated to be
[***]) including an agreed deadline for Yahoo to deploy such content on YRE,
Zillow will make available to YRI an API in a mutually agreed upon format
providing full access to Zillow advice content (i.e., any questions, answers and
comments posed by users or experts on the Zillow Site(s)). Yahoo shall link out
to Zillow in order to provide users access to account registration, editing and
updating of submitted questions and answers. It shall be at YRI’s discretion to
determine where such content is made available on the YRE site, though it shall
appear in contextually relevant placements. If Yahoo commits to a deployment
date then Zillow will provide the requisite API functionality and following
integration using such API, any questions posed by YRE users and any resulting
answers and comments shall be available for posting on both YRE and Zillow, and
such a subset of Zillow advice content will be jointly owned by both YRI and
Zillow in perpetuity.

 

  (c) Pro Directory.

(i) At the Launch Date, Zillow will provide YRI with an API providing access to
individual professional profiles linked to listings in Zillow’s pro directory
and related Real Estate Ad Products such as featured pro directory listings
(together, “Pro Directory Data”). On a mutually agreed timeline (anticipated to
be [***]), Zillow will provide YRI an API in a mutually agreed upon format,
providing access to a searchable form of its pro directory data. Such API shall
include Pro Directory Data pertaining to all professionals, including agents,
lenders and home improvement pros, similar to the pro directory currently
available to users on the Zillow Site (http://www.zillow.com/directory/.) Zillow
shall include the right to syndicate Pro Directory Data to YRE in its terms of
service. YRI acknowledges that some sources of directory data, such as broker’s
listings feeds, may be subject to other terms and not available for syndication.
If any additional non-Lead based ad products are offered by Zillow in the pro
directory (e.g. Display Ads, etc.), such products shall also

 

Yahoo! Inc. and Zillow.com   9

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

be made available to YRI for implementation on the Yahoo Properties if YRI so
chooses and if both Parties mutually agree upon economic compensation for any
revenues from YRE-related ad packages. Any Leads from paying agents or brokers
generated by users from the pro directory on Yahoo Properties or on the Zillow
Site shall be included in the Total Leads. Except for search-related products
that Yahoo or YRI have sold to data sources across multiple Yahoo Properties as
of the Effective Date of this Agreement and renewals of such agreements, Zillow
will be the exclusive provider of pro directory data to the YRE site.

(ii) YRI will use Zillow’s default sort order, as specified in the API for the
searchable form of the Pro Directory Data (when it becomes available), for Pro
Directory Data listings on all Pro Directory search results pages. Such default
sort order will first prioritize featured Pro Directory Data above basic Pro
Directory Data. Except with respect to such first priority default sort order,
Zillow has the right to revise the listings sort methodology in the Pro
Directory API, so long as the same listings sort methodology is applied on the
Zillow Site and every other partner in the Zillow Network. If a user re-sorts
the search results in any way, the user’s sort preference will take precedence.
If a user refines the search results in any way, YRI will use the default sort
order specified in the Pro Directory Data API. Notwithstanding the foregoing,
YRE reserves the right to co-mingle Pro Directory Data from Zillow with data
from Yahoo search-related products permitted under Section 2.2.3(c), provided
that the featured Pro Directory Data are sorted first in accordance with
Zillow’s Pro Directory API default sort order without co-mingling and are
presented in accordance with the terms of this Agreement. For clarity, if a user
re-sorts a co-mingled set of data, the user’s sort preference shall take
precedence.

 

  (d) Article Content. Upon request by Yahoo but no sooner than three (3) months
after the Launch Date, Zillow will share with YRI access to its database of
article content related to the home buying and selling process. YRE will provide
at least one (1) link back to the Zillow Site from this content, free from “no
follow” tags. Zillow will provide to YRI and Yahoo all URLs, URL formats (as
applicable), content, and other materials necessary for YRI and Yahoo to provide
this link to the Zillow Site.

 

  (e) Homes for Rent Listings. If Zillow chooses, it may deliver an XML feed of
homes for rent listings, whose format will be set by YRE and will be similar to
the standard spec for rental listings on YRE. All homes for rent listings
provided by Zillow shall be designated as basic listings in the rentals section
of YRE. Zillow may also cease delivery such an XML feed of homes for rent
listings (if it has engaged in such delivery) at any time in its discretion,
after providing 10 business days written notice.

 

  (f) Data for YRE’s Use in Recommendations. The YRE Property Detail Pages
support a recommendations module that displays listings that are similar to the
property a User is viewing. Following the Launch Date, and for as long as YRE is
displaying such recommendations module, Zillow will use commercially reasonable
efforts to deliver to YRE, on a daily basis, a file that includes the following
data from all then-current Zillow Listings: id, zip, city, state, beds, baths,
sq. ft and price. The list may include additional mutually agreed fields for use
by YRE’s similarity engine.

 

Yahoo! Inc. and Zillow.com   10

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

2.3 Performance. Zillow agrees to comply with the Service Levels set forth on
Exhibit A. Zillow will have redundant production servers for Zillow Listings,
for Market Data Content (at Launch, and for an expanded set of Zillow market
data content following Launch, provided that YRI commits to use such content),
Pro directory content, and Real Estate Ad Product content at two geographically
dispersed locations with adequate failover capabilities, and a BCP in place 45
days prior to the Launch Date that satisfies Yahoo’s reasonable infrastructure
requirements. Such infrastructure and plans shall be made available to Yahoo at
any time upon request. If, during the Term, any material changes to such
infrastructure occur, Zillow will make YRE aware of such changes in a timely
manner. Zillow and YRE will meet regularly to discuss technical improvements to
the APIs provided by Zillow under this Agreement. Mutual written agreement
(which will not be unreasonably withheld) of the Parties will be required in
order to modify the API Specifications during the Term except as otherwise
expressly set forth in this Agreement.

2.4 Security. Each Party agrees to comply with its obligations set forth in the
Security Agreement attached hereto as Exhibit G.

2.5 Compliance

(a) Compliance with Rules, Regulations and Laws. The Parties agree that at all
times the Parties shall undertake their obligations pursuant to this Agreement
in compliance with all applicable federal, state and local Laws and ordinances.
To the extent such Laws require a Party to operate during the Term in a manner
materially inconsistent with, or in violation of, the terms of this Agreement,
the requirement of any applicable Law shall take precedence over the terms of
this Agreement and the Parties’ compliance with any applicable Laws shall not be
a violation or breach of this Agreement, and the Parties shall comply with
Section 2.5(b).

(b) Modification of Agreement. Any Party seeking a material modification of any
right or obligation in this Agreement based on applicability of Section 2.5(a)
will provide prompt written notice to the other Parties. The Parties will confer
and attempt in good faith to agree upon appropriate modifications to this
Agreement so that the Parties carry out their duties and responsibilities under
this Agreement in compliance with the Laws giving rise to the application of
Section 2.5(a). If the Parties are unable to reach an agreement on any such
material modification within thirty (30) calendar days of the written notice,
then any Party may terminate this Agreement pursuant to Section 10.2(d).

2.6 Marketing

(a) YRE will direct any owners, agents, brokers (including franchisors), MLSs,
franchisors, aggregators or other marketing representatives wishing to submit
listings for homes for sale on YRE to a process managed by Zillow. Zillow will
provide any resulting listings to YRE through the Listings API. If YRE sends a
new advertiser to Zillow and, in the initial phone sales call or online
self-serve purchase session, Zillow sells the new advertiser real estate
advertisement services outside the scope of the Agreement, Zillow agrees to pay
to Yahoo a revenue share equal to [***] percent ([***]%) of [***] less [***].
YRE will not, and will not authorize any third party other

 

Yahoo! Inc. and Zillow.com   11

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

than bona fide residential real estate consumer customers to: (x) directly or
indirectly activate Zillow-provided Display Ads or Real Estate Ad Products
(including without limitation through any action intended to generate Leads or
other queries, actions, impressions of or clicks on advertising units through
any automated, deceptive, fraudulent or other invalid means (including, but not
limited to, click spam or macro programs)), or (y) make contact(s) with Zillow
advertisers; and Yahoo will not place or authorize any third party to place any
Real Estate Ad Products in any location or manner that is not contextually
relevant. In addition, Yahoo will not use or authorize any third party to use
any methods that are manipulative, deceptive, malicious or fraudulent in order
to increase the number of Leads generated on YRE at any time. YRE will
reasonably cooperate with Zillow in policing any such unauthorized activities.

(b) For any marketing materials produced by Zillow that contain mention of
Yahoo, YRI or YRE, Zillow shall provide such materials to YRE for review and
written approval prior to distribution.

(c) Zillow and YRE will promote this ad sales and listings aggregation
partnership through a press release (subject to the terms of Section 13 of this
Agreement, and to each Party’s corporate guidelines and approval), blog posts,
targeted marketing efforts at industry trade shows, in email (subject to
applicable SPAM regulations and each Party’s email marketing guidelines), on
both web sites and through advertising placements in appropriate industry media.
Zillow shall have the right to reference YRE marks in sales promotion materials.
Each Party will bear its own marketing expenses, unless otherwise agreed in
writing.

(d) Within 3 months of the Launch Date, Zillow will send mass marketing
communications to all existing customers who have agreed to receive such
communications from Zillow, with a goal of making them aware of the Zillow-Yahoo
partnership and the opportunity to purchase Real Estate Ad Products that include
distribution on Yahoo Properties. Such a communication shall include a phone
number and other means for prospective advertisers to contact Zillow directly to
initiate a purchase. Zillow is obligated to follow up with all prospective
advertisers who submit such a lead.

2.7 Launch-Related Milestones. The Parties will endeavor promptly to reach
mutual agreement on any open points regarding the API Specifications that are
not resolved before the Effective Date and undertake their respective
integration and other implementation activities. The Parties have established a
series of interim development and integration Milestones, as specified in
Exhibit I, that they will each endeavor to achieve after the Effective Date. If
a Party does not timely meet such a Milestone, either Party may escalate review
of related technical or schedule concerns with a goal of enabling the Parties to
cooperate in resolving such concerns and continuing work toward the Launch
Date-related Milestones. Neither Party will be liable for material breach of
this Agreement based on failing to achieve one or more Milestones on a timely
basis in accordance with the schedule shown in Exhibit I or any mutually agreed
revised schedule.

 

Yahoo! Inc. and Zillow.com   12

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

SECTION 3: ADVERTISING SALES

3.1 Exclusive Appointment for Certain Advertising Products. During the Term,
Yahoo appoints Zillow as its exclusive representative for the sale of Real
Estate Ad Products and graphical display advertising on YRE to agents, brokers
(including franchisors) and their marketing representatives in the New Homes
Section and Homes for Sale Section of YRE, except for the following:

(a) For the [***] of the Term, Yahoo will have the right to sell, on its own
behalf or through its partners (for example, Yahoo’s Newspaper Consortium),
graphical display advertising that utilizes behavioral and/or category targeting
capabilities, to agents, brokers (including franchisors) and their marketing
representatives, for display in the New Homes and Homes for Sale sections of
YRE, provided that such advertising is not specifically targeted to YRE.

(b) Throughout the Term, such exclusivity shall be waived for any advertising
that delivers through Yahoo’s remnant display inventory systems, currently known
as the Right Media Exchange, or through Yahoo’s paid search products or services
inventory, provided that such advertising is not specifically targeted to YRE.

3.2 Packaging. The following guidelines shall apply for the packaging of Real
Estate Ad Products:

 

  3.2.1 Beginning on the Launch Date, Zillow will offer distribution of Real
Estate Ad Products on both Zillow and YRE (“Zillow-Yahoo Package(s)”) as the
only packaging option to all new customers who are buying unsold advertising
positions and all existing customers who are adding incremental slots (“Slots”).
For clarity, there shall be no sales after the Launch Date (month-to-month
autorenewing contracts not being considered “sales” for this purpose) that
include Zillow-only packages subject to 3.2.4.

 

  3.2.2 Beginning on the Launch Date, for all Slots that are sold out on Zillow
but Yahoo has comparable Slots available, Zillow shall make commercially
reasonable efforts in good faith to offer existing customers similar Real Estate
Ad Products based on distribution on Yahoo only (“Yahoo-Only Package(s)”) using
the sales focus described in this paragraph. For any such customer, Zillow must
offer a Yahoo-Only Package length that is co-terminus with the existing,
comparable Zillow-only package. When a Yahoo-Only Package and Zillow
only-package targeted at similar Slots expire at the same time, Zillow shall
offer customers a Zillow-Yahoo Package. If a Zillow-only customer chooses to
renew on a month-to-month basis, the Yahoo-only customer shall also be offered
the option to renew on a month-to- month basis. Zillow shall focus its efforts
on existing customers, as determined by Zillow, in the top 30 MSAs, utilizing a
combination of highest revenue opportunity and highest customer demand to pick
its targets. Zillow will provide YRI a list of the top 30 MSAs prior to Launch.

 

Yahoo! Inc. and Zillow.com   13

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

  3.2.3 Beginning on the Launch Date, Zillow shall contact existing Zillow-only
customers who are in month-to-month auto renewing contracts and offer a
Zillow-Yahoo Package when Zillow believes it has a reasonable opportunity for
success in creating additional revenue opportunities for Yahoo. Nothing shall
obligate such customers to accept a Zillow-Yahoo Package, but within 6 months
after the Launch Date, Zillow will use commercially reasonable efforts in good
faith to transition all such customers over to a Zillow-Yahoo Package.

 

  3.2.4 During the Term, brokers and agents that are subject to Zillow’s
commitments above may [***]. For any broker or agent that [***].

 

  3.2.5 Zillow agrees to compensate its sales team for the sale of [***] under
terms that are [***].

3.3 Display Advertising. Yahoo may also allocate YRE inventory of Display Ads to
Zillow to sell to new home builders, real estate brokers (including
franchisors), or real estate agents and Yahoo will keep Zillow informed of such
inventory as described in Section 2.1(b)(vi). Zillow will be limited to selling
display advertising in the Homes for Sale Section and New Homes Section of YRE
unless the Parties mutually agree otherwise. At the Launch Date, Zillow will
become the exclusive Yahoo reseller of graphical display ads to any new home
builder advertisers, except the following: [***]. Yahoo and Zillow will work
together to develop, no later than thirty (30) days before the Launch Date, and
execute a transition plan for any existing Yahoo display advertising accounts.
For clarity, Zillow may not sell display inventory to any advertisers whose
primary business is [***]. In connection with the sale of Display Ads on YRE,
and as a condition of displaying on YRE the Display Ads sold by Zillow following
the Launch Date, the Parties shall enter into a written agreement (the “APT
Service Agreement”), the terms of which are anticipated to be based on the
sample agreement set forth in Exhibit J) setting forth the terms and conditions
on which Publisher shall use Yahoo!’s current Display Ad platform and any
successor platform (“APT”) as Publisher’s exclusive adserver platform for
display of Display Ads on YRE, it being understood that Publisher may not use
APT for any other purpose, unless the parties agree in writing to the applicable
terms and conditions of such additional uses of APT, including any additional
compensation to be received by Yahoo!. Zillow agrees to book Display Ads
inventory on YRE (“Yahoo Available Inventory”) in accordance with the procedures
specified by Yahoo from time to time.

3.4 Advertising Terms and Conditions and Related Policies. With respect to the
sale of advertising on the Yahoo Properties, Zillow will comply with Yahoo’s
then-current advertising policies located at http://adspecs.yahoo.com/
including, without limitation, those policies located at
http://adspecs.yahoo.com/policies.php and any other guidelines Yahoo provides to
Zillow provided that such guidelines apply to all third party sellers of Display
Ads on the Yahoo network. In addition, Zillow agrees to use the minimum terms
and conditions from the Yahoo Display Ad Agreement (as such minimum terms are
set forth on Exhibit C, the “Minimum Display Ad Terms”) in its sales of Display
Ads on YRE, except that where an agency or advertiser requires, Zillow may
instead use the IAB/AAAA Standard Terms and Conditions for Internet Advertising
for Media Buys One Year or Less or other terms consistent with industry
practices. Zillow agrees to directly employ at least the equivalent of one
(1) fulltime sales person dedicated solely to selling advertising to new

 

Yahoo! Inc. and Zillow.com   14

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

home builders. In no event may any page on the Zillow Site to which Users click
through from any Zillow Content on the Yahoo Properties contain any “pop-up” or
“pop-under” advertisements. Yahoo will not modify any Display Ad content or
appearance.

3.5 Pricing & Inventory. Zillow will set pricing of all Real Estate Ad Products
based on the guidelines contained herein. Zillow agrees to provide YRI a rate
card for Real Estate Ad Products, (including without limitation Zillow-Yahoo
Packages) before the Launch Date. Yahoo-Only Packages will be priced using the
same methodology used to price Zillow-only and Zillow-Yahoo Packages, except as
otherwise provided in this paragraph. Zillow agrees to give Yahoo notice prior
to any changes in such methodology. Zillow agrees to launch the Yahoo-Only
Packages with the same pricing as comparable Zillow-only packages and will only
alter Yahoo-Only Package pricing after six months of Yahoo Lead volume data is
available to assess the average number of Leads from Yahoo. At no time shall
Yahoo-Only Package pricing be greater than 20% below the Zillow-only pricing for
comparable Slots without mutual agreement of the parties. If cancellation rates
for Yahoo-Only Packages are greater than [***]% above the cancellation rates in
same counties for Zillow-only packages and pricing is suspected, then the
parties shall discuss adjusting the pricing floor. Yahoo will set floor pricing
for Display Ads sold by Zillow in Yahoo’s sole discretion and shall from time to
time make changes after giving reasonable advance notice. Zillow may set pricing
for Display Ads above the floor pricing provided by Yahoo, but at no time shall
Zillow set CPMs for Yahoo inventory that are different from CPMs for similar
Zillow inventory, including for similar DMAs. Yahoo shall provide Zillow
estimates of available impressions in the Homes for Sale and New Homes sections
at the DMA level on a quarterly basis.

3.6 Sales Exclusivity. Zillow agrees that YRE is the only website not owned by
Zillow for which Zillow will sell Real Estate Ad Products for [***] following
the Launch Date. After [***], Zillow may enter into agreements for the sale of
Real Estate Ad Products on other websites, provided that Zillow provides [***]
written notice to Yahoo and YRI before any third party partnership for the sale
of such listing advertising becomes active, including the name of the partner,
and 30 days written notice to Yahoo and YRI prior to the end of any such
partnership.

3.7 Reporting to Yahoo.

(a) Within 15 days after the end of any month, Zillow will provide detailed
reporting of all ad sales related to Yahoo and Zillow Packages, including but
not limited to Zillow Yahoo Packages sold and cancelled, Display Ad impressions
booked and delivered; the quantities of Leads generated by YRE, Zillow, and
Total Leads; and Gross and Net Revenue. Zillow will present all information
broken out by ad product type and advertiser type, clearly separating all data
and revenue for YRE-Only Packages should they exist. If Lead scoring or other
Lead/referral performance metrics are gathered by Zillow during the Term, such
data will also be collected for the Yahoo referrals and Leads and such Yahoo
referral and Lead-related information shall be shared with Yahoo on a regular
basis.

(b) Zillow will apply to Leads provided by Yahoo hereunder the same rules for
recognition of valid Leads that Zillow applies to Leads from the Zillow Site.
Such rules of recognition will be designed to exclude communications that appear
to be generated based on any manipulative, deceptive, malicious or fraudulent
lead generation activity, or

 

Yahoo! Inc. and Zillow.com   15

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

any activity that indicates end users are contacting advertisers for reasons
that are not consistent with an interest in residential real estate
opportunities (e.g., attempts to gather personal information from advertisers).
By way of background, as of the Effective Date, Zillow uses the following rules
of recognition for Leads from the Zillow Site:

 

  •  

All required fields must be present.

 

  •  

All filled out fields must have correctly structured data (e.g., phone number
fields can’t contain letters; obviously invalid area codes or exchanges such as
555 are rejected).

 

  •  

Free-form text fields (e.g., message section) are scanned for profanity and
other objectionable content.

 

  •  

Rate limits apply to how many contacts a user can make within a session,
including a limit on the number of contacts for a particular home.

 

  •  

Review of whether the user making the contact has recently viewed the home/agent
that the contact is for.

(c) Once per week during the Term, Zillow shall provide basic reporting to YRI
that allows YRI to gauge its ongoing performance and monetization. Such
reporting shall include: total Leads generated by YRI and the Yahoo Properties,
Zillow and the Zillow network, and Gross Revenue generated during the time
period. Both parties will mutually agree on any other data that shall be shared.

3.8 Reporting to Advertisers. If an advertiser requests, [***].

SECTION 4: LICENSES

4.1 Zillow Grant. Subject to the terms and conditions of this Agreement, Zillow
hereby grants to Yahoo and its Affiliates during the Term, the following:

 

  4.1.1

Zillow Content. A non-exclusive, worldwide, revocable, limited, fully paid up,
royalty free license to use, copy, encode, store, distribute, transmit, modify
and create derivative works of (solely to the extent expressly permitted by the
next sentence), and publicly perform and publicly display the Zillow Content via
the Internet on YRE and, subject to Section 4.2.2, other Yahoo Properties,
provided that Yahoo may publicly perform and publicly display only Zillow
Listings which Yahoo has obtained via the Listings API within 24 hours before
such public performance or public display. Yahoo’s and its Affiliates’ license
to modify and create derivative works of the Zillow Content is limited solely to
(a) modifying the Zillow Content as necessary to fit the format and “look and
feel” of Yahoo Real Estate or other Yahoo Properties on which the Zillow Content
is displayed, as revised and changed from time to time in accordance with the
terms of this Agreement, and (b) modifying the Zillow Content to create Teaser
Content. Yahoo’s and its Affiliates’ license to distribute, transmit and
publicly perform and display Teaser Content is limited to placements on Yahoo
Properties that use the Teaser Content in a contextually relevant manner and
location in order to promote features and functionality of YRE or other real
estate-related content and services

 

Yahoo! Inc. and Zillow.com   16

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

  that can reasonably be anticipated to generate Leads. Yahoo will provide prior
written notice (email will suffice) to Zillow of any new programmatic use of
Zillow Listings as Teaser Content on any Yahoo Property(ies) other than YRE.
Yahoo is not authorized to and will not use any Teaser Content to promote any
content, products or services on the Yahoo Properties that compete with
Lead-generating content, products or services. Further, Yahoo’s license rights
in Teaser Content are subject to the condition that Yahoo will cease any
exercise of rights in specific Teaser Content if Zillow so requests based on
reasonable concern about disruptions to Zillow’s licenses or business
relationships with providers of applicable Zillow Content (including Zillow
Listings).

 

  4.1.2 Integration with Additional Yahoo Services. Yahoo and its Affiliates may
exercise their rights in the Zillow Content (as set forth in Section 4.1.1) in
order to integrate Zillow Content into any products, services, functionality or
tools of the Yahoo Properties (other than YRE, which is subject to the licenses
set forth in Section 4.1.1), and of third parties as hosted and used on the
Yahoo Properties, provided that (i) Yahoo notifies Zillow in writing in advance
of such integration; and (ii) upon written requests by Zillow based on
reasonable concern about disruptions to Zillow’s licenses or business
relationships with providers of applicable Zillow Content (including Zillow
Listings),Yahoo will not undertake, or will promptly cease, any exercise of
rights in Zillow Content under this Section 4.1.2. Subject to the foregoing, and
by way of example and not limitation, Yahoo may (a) plot and display Zillow
Content on aerial, satellite, street level and hybrid maps imagery within the
Yahoo Properties; (b) include Zillow Content in widgets, badges, display and
Yahoo smart advertisements; (c) integrate Zillow Content into third party
applications, tools and content within YRE, such as mapping, neighborhoods, and
schools; and (d) aggregate Zillow Content to provide monthly metrics (e.g., top
cities, hot markets) for display on the Yahoo Real Estate Home Page and other
locations in the Yahoo Properties. Notwithstanding the foregoing, Yahoo agrees
that Zestimates and other data derived from recently sold homes data may not be
made available by Yahoo or YRI via any mobile device.

 

  4.1.3 Zillow Brand Features. A non-exclusive, revocable, worldwide, fully paid
up, royalty free right and license to use, copy, encode, store, and publicly
display the Zillow Brand Features: (1) as expressly permitted under this
Agreement in connection with the presentation of the Zillow Content on Yahoo
Properties targeted to U.S.-based audiences; and (2) as expressly permitted
under this Agreement in connection with the marketing and promotion of Yahoo
Real Estate to U.S.-based audiences. Zillow agrees that Zillow Brand Features,
as provided by Zillow, may be used in accordance with the terms of this
Agreement on the Search Results Pages and Details Pages that display Zillow
Listings and on the Yahoo Real Estate partners page. Any use of the Zillow Brand
Features will be in compliance with the Zillow Brand Features Guidelines,
attached here to as Exhibit F. If Zillow objects to Yahoo’s use of the Zillow
Brand Features, Yahoo will promptly comply with Zillow’s reasonable requests for
changes or removal, and Yahoo will promptly replace any removed use with a
corrected one where necessary to comply with the terms of this Agreement. Zillow
does not grant Yahoo any right, title, or other property interest in the Zillow
Brand Features.

 

Yahoo! Inc. and Zillow.com   17

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

  4.1.4 Right to Sublicense. The right to sublicense, solely as applied to
Zillow Listings, the rights and licenses set forth in Sections 4.1.1 and 4.1.2
for use, in accordance with all terms of this Agreement, (i) in connection with
any mirror site controlled by Yahoo or Affiliate of Yahoo and (ii) in a
distribution or syndication arrangement in which Yahoo operates a co-branded or
private label version of substantially all of YRE as part of a co-branded or
private label version of Yahoo’s Internet portal (e.g., sites currently operated
by Yahoo for AT&T or British Telecom). All sublicenses granted under this
Section 4.1.4 will be subject to the same restrictions that apply to Yahoo and
YRI with respect to the use of the applicable Zillow Content and Zillow Brand
Features.

4.2 Yahoo Grant. Subject to the terms and conditions of this Agreement, Yahoo
hereby grants to Zillow during the Term, a non-exclusive, revocable, limited,
worldwide, fully paid up license to use, copy, encode, store, and publicly
display the Yahoo Brand Features as expressly permitted under this Agreement,
and in marketing and sales materials related to this Agreement, subject to
Yahoo’s prior written approval in each instance. Any use of the Yahoo Brand
Features will be in compliance with the Yahoo Brand Features Guidelines,
attached here to as Exhibit E and will be subject to Yahoo’s approval as
described in Exhibit E. If Yahoo objects to Zillow’s use of the Yahoo Brand
Features, Zillow will promptly comply with Yahoo’s reasonable requests for
changes or removal. Yahoo does not grant Zillow any right, title, or other
property interest in the Yahoo Brand Features.

4.3 Trademarks. Each Party will comply with the trademark guidelines provided by
the other party with respect to the use of any of such Party’s brand features
and no Party will alter or impair any acknowledgment of copyright or other
Intellectual Property Rights of the other. Each Party retains the right to
inspect and approve any use of its brand features to ensure that such usage is
consistent with its trademark standards. Each Party agrees that its use of the
other Party’s brand features will inure solely to the benefit of the owner. Each
Party recognizes the goodwill attached to the other Party’s brand features and
acknowledges and agrees not to adopt or use any names, logos or trademarks,
which include or may be confusingly similar to the other Party’s brand features,
nor shall it engage in or allow others under its control or direction (including
independent contractors, employees and agents) to engage in any practice or
other activity that is or is likely to be detrimental to the goodwill associated
with the other Party’s brand features.

4.4 No Other Rights. Except as expressly set forth in Sections 4.1 and 4.2
above, neither Party grants to the other Party any other rights to the Zillow
Content, the Zillow Brand Features, or the Yahoo Brand Features, as the case may
be. All rights not expressly granted herein are reserved.

SECTION 5: COMPENSATION

5.1 Real Estate Ad Products Revenue Share. During the Term, Zillow will pay to
YRE a Revenue Share equal to [***] percent
([***]%) of [***] received times the [***] (except for [***], for which Zillow
will pay to Yahoo [***] percent ([***]%) of [***], applying no [***]).

 

Yahoo! Inc. and Zillow.com   18

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

  5.1.1 [***] as Zillow Network Expands. After [***] following the Launch Date,
if Zillow sells listings-based advertising for any new members of the Zillow
Network, the number of Leads that Zillow advertisers receive from the new
partner(s) shall be included in the number of Total Leads for purposes of
calculating the [***] as follows: In the first month that the new partner Leads
are included, only [***] of the corresponding actual Leads will be used in the
calculation of Total Leads. In the second month, the new partner Leads shall be
added to the Total Leads at the rate of [***] of actual Leads. This calculation
of adding an additional [***] each month of actual Leads to the [***] shall
continue throughout [***]. In month [***], the new partner’s Leads shall be
added to the Total Leads at the rate of [***]% of the corresponding actual
Leads.

 

  5.1.2 Display Ad Revenue Share. Zillow will pay Yahoo [***] ([***]%) of [***]
recognized by Zillow from the sale of Display Ads. Yahoo will be entitled to
retain [***] and otherwise on the [***] in accordance with Sections [***] (i.e.,
[***]).

 

  5.1.3 Homes for Rent Compensation. The revenue structure for such an
implementation shall be mutually agreed upon in writing before any Zillow feeds
shall be accepted by YRE.

5.2 Payment Terms. All fees due under this Section 5 are due within thirty
(30) days of Zillow’s receipt of invoice from Yahoo. Any payments not paid on
such due date and that are not subject to good faith dispute will bear interest
commencing on the due date at the lesser of (x) one percent per month or (y) the
maximum amount allowed by Law. Any failure by Zillow to make payments as
required hereunder or disputed in good faith will constitute a material breach
of this Agreement, subject to a right to cure per Section 10.2(a).

5.3 Right to Audit Compliance with Payment and Data Provisions. No more than
once each year during the Term and for a period of one (1) year thereafter,
Yahoo, through an independent nationally recognized third-party representative
and upon thirty days prior written notice, may conduct an audit of Zillow’s
relevant financial books and records (including electronic records), processes
and systems to review Zillow’s compliance with the payment provisions set forth
in Section 5.1. Prior to any audit, Yahoo will obtain from the auditor a signed
confidentiality agreement, the provisions of which shall be no less restrictive
than the obligations referenced in Section 13 (Confidential Information and
Publicity). Yahoo shall pay the costs and expenses of any such audit; provided,
however that if an audit reveals an underpayment of five percent (5%) or more
for the audited period, Zillow shall pay for the costs and expenses of such
audit within 45 days of such finding, in addition to the amount of any
shortfall.

SECTION 6: REPRESENTATIONS AND WARRANTIES

6.1 General. YRI, Yahoo and Zillow each represent, warrant and covenant to each
other that, as regards to itself:

 

Yahoo! Inc. and Zillow.com   19

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

  (a) their negotiation, entry and performance of this Agreement will not
violate, conflict with, interfere with, result in a breach of, or constitute a
default under any other agreement to which they are a party or any applicable
Law;

 

  (b) they own or have the right to use all brand features (including trademarks
and logos) that they authorize the other Parties to reproduce and display
pursuant to this Agreement and any exercise of rights in brand features granted
under this Agreement, will, to the best of their knowledge, not infringe third
party rights; and

 

  (c) they have all necessary power and authority to enter into this Agreement,
and to carry out their obligations hereunder.

6.2 By Zillow. Zillow represents, warrants and covenants to YRI and Yahoo that:

(a) Zillow has acquired or will acquire permission, prior to distribution of the
Zillow Listings to YRI, from the third parties providing the Zillow Content, for
YRI and Yahoo to use the Zillow Listings as provided in this Agreement.

SECTION 7: LIMITATIONS AND DISCLAIMERS.

7.1 Limitations of Liability and Remedies. EXCEPT PURSUANT TO THE INDEMNITY
OBLIGATIONS OF SECTION 9, OR FOR A MATERIAL BREACH OF A PARTY’S OBLIGATIONS
UNDER SECTIONS 12 OR 13, OR FOR INFRINGEMENT OR MISUSE OF INTELLECTUAL PROPERTY
RIGHTS OF A PARTY HEREUNDER, (A) NO PARTY, NOR ITS AFFILIATES NOR EMPLOYEES,
OFFICERS, REPRESENTATIVES NOR AGENTS WILL BE LIABLE FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE, OR EXEMPLARY DAMAGES, COSTS, OR
LIABILITIES ARISING FROM THE SUBJECT MATTER OF THIS AGREEMENT, REGARDLESS OF THE
TYPE OF CLAIM AND EVEN IF THAT PARTY OR AFFILIATE HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, SUCH AS, BUT NOT LIMITED TO, LOSS OF REVENUE OR
ANTICIPATED PROFITS OR LOST BUSINESS; AND (B) DAMAGES IN CONNECTION WITH CLAIMS
UNDER THIS AGREEMENT SHALL BE LIMITED TO ($1,000,000) ONE MILLION DOLLARS.

7.2 Disclaimers.

(a) EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES MADE IN THIS
AGREEMENT, ALL YRI OR YAHOO PAGES, YAHOO PROPERTIES, ZILLOW SITE(S), ZILLOW
CONTENT, ZILLOW LISTINGS, AND ANY APIs, FEEDS, DATA, CONTENT OR MATERIALS
PROVIDED BY EITHER PARTY (OR ITS AFFILIATES) TO THE OTHER PARTY (OR ITS
AFFILIATES) IN CONNECTION WITH THIS AGREEMENT (COLLECTIVELY AND INTERCHANGEABLY,
THE “COVERED SUBJECT MATTER”) ARE PROVIDED “AS IS.” THE REPRESENTATIONS AND
WARRANTIES IN SECTION 6 ARE IN LIEU OF ALL OTHER WARRANTIES, REPRESENTATIONS,
ASSURANCES, OR CONDITIONS, EXPRESS, IMPLIED,

 

Yahoo! Inc. and Zillow.com   20

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

STATUTORY OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY AND ALL
IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, TITLE
AND NON-INFRINGEMENT, AND AS TO THE SUFFICIENCY OF ANY REVENUES ANY OTHER PARTY
MAY RECEIVE IN CONNECTION WITH ACTIVITIES UNDER THIS AGREEMENT.

(b) For the avoidance of doubt, the foregoing disclaimers do not modify either
Party’s obligations under the terms of the Service Level Agreement set forth in
Exhibit A.

SECTION 8: SUBCONTRACTORS USED BY THE PARTIES

Each Party will be responsible for all acts and omissions of that Party’s
employees, independent contractors, and other persons or entities performing any
part of that Party’s responsibilities under this Agreement for or on behalf of
that Party and any of its independent contractors. Any breach of this Agreement
by any of these persons or entities will be deemed a breach of this Agreement by
that Party.

SECTION 9: INDEMNIFICATION

9.1 By Zillow. Zillow, at its own expense, will indemnify, defend and hold
harmless Yahoo, its Affiliates and their respective employees, representatives
and agents (“Yahoo Indemnified Parties”), against any claim, suit, action, or
other proceeding brought against Yahoo Indemnified Parties by an unrelated third
party based on or arising from a claim (a) that if true would constitute a
breach of Zillow’s representations and warranties set forth in Section 6 above;
(b) that if true would constitute a breach by Zillow of Section 12 (“User Data
and Privacy”) of this Agreement; (c) that the Zillow Content or Zillow Brand
Features used as expressly authorized under this Agreement infringe in any
manner any copyright, trademark, trade secret or any other non-patent
Intellectual Property Right or other right of such third party, defame any third
party, or infringe any third party patent right (provided that this clause
(c) does not apply to any third party patent infringement claim that requires
software, services, products, technology or other materials not provided by
Zillow hereunder) ; and provided further that Zillow’s total cumulative
liability with respect to this subsection (c) shall not exceed Three Million
Dollars, (d) that Zillow or a Zillow Affiliate has provided products and
services in violation of Law or an agreement with any third party (each, a
“Zillow Indemnified Claim”), provided, however, that: (x) YRI or Yahoo provides
Zillow with prompt notice of any such Zillow Indemnified Claim; (y) YRI and
Yahoo permits Zillow to assume and control the defense of such Zillow
Indemnified Claim, with counsel chosen by Zillow (who will be reasonably
acceptable to YRI and Yahoo), and reasonably cooperates with Zillow, at Zillow’s
sole expense, in the defense of such Zillow Indemnified Claim; and (z) Zillow’s
indemnity obligations will not apply to any damages incurred by Yahoo based on
Yahoo’s continued use of any Zillow Content following a written take-down notice
(email will suffice) by Zillow to Yahoo in which Zillow requests that Yahoo
cease using (or using in a specified manner) certain Zillow Content because of a
potential third party claim to which Zillow’s indemnity obligations would
otherwise apply. Zillow will not enter into any settlement or compromise of any
such Zillow Indemnified Claim that would impose any obligations on YRI or Yahoo
without Yahoo’s prior written

 

Yahoo! Inc. and Zillow.com   21

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

consent, which consent will not be unreasonably withheld. Subject to the terms
of this paragraph, Zillow will pay any and all costs, damages, and expenses,
including, but not limited to, reasonable attorneys’ fees and costs awarded
against or otherwise incurred (in accordance with this Section 9.1) by a Yahoo
Indemnified Party in connection with or arising from any Zillow Indemnified
Claim.

9.2 By YRI and Yahoo. Yahoo and, at Yahoo’s and YRI’s discretion, YRI, shall, at
their own expense, indemnify, defend and hold harmless Zillow, its Affiliates,
and their respective employees, representatives and agents (“Zillow Indemnified
Parties”), against any claim, suit, action, or other proceeding brought against
Zillow Indemnified Parties by an unrelated third party based on or arising from
a claim (a) that the Yahoo Brand Features used as expressly authorized under
this Agreement infringe in any manner any patent, trademark, copyright, trade
secret or any other Intellectual Property Right of such third party; (b) that if
true would constitute a breach by YRI or Yahoo of any of their representations
and warranties set forth in Section 6 above; or (c) that Yahoo has failed to
provide a makegood for advertising that was sold on YRE in accordance with the
terms of this Agreement, for which a makegood is owed under the Minimum Terms
set forth on Exhibit C (each, a “Yahoo Indemnified Claim”); provided, however,
that: (x) Zillow provides YRI and Yahoo with prompt notice of any such Yahoo
Indemnified Claim; (y) Zillow permits YRI and Yahoo to assume and control the
defense of such claim, with counsel chosen by YRI and Yahoo (who will be
reasonably acceptable to Zillow), and reasonably cooperates with YRI and Yahoo,
at Yahoo’s or YRI’s sole expense, in the defense of such Yahoo Indemnified
Claim. Yahoo or an Affiliate will not enter into any settlement or compromise of
any such Yahoo Indemnified Claim that would impose any obligations on Zillow
without Zillow’s prior written consent, which consent will not be unreasonably
withheld. YRI or Yahoo will pay any and all costs, damages, and expenses,
including, but not limited to, reasonable attorneys’ fees and costs awarded
against or otherwise incurred (in accordance with this Section 9.2) by a Zillow
Indemnified Party in connection with or arising from any such claim.

9.3 Obligations. Each party’s obligation to defend, indemnify and hold harmless
the other party hereunder shall be mitigated and reduced to the extent that such
party has been prejudiced by a failure of the indemnified party(ies) to provide
prompt notice of any and all such claim to the indemnifying party or to provide
reasonable cooperation in the defense and/or settlement of such claims.

SECTION 10: TERM AND TERMINATION.

10.1 Term. This Agreement will commence upon the Effective Date and, unless
terminated as provided herein, will remain in effect for a period of 30 months
from the Launch Date (“Initial Term”). Following the Initial Term, this
Agreement will automatically renew for an additional period of 12 months unless
one Party provides the other Party with written notice of non-renewal at least
180 days prior to the end of the Initial Term. Zillow shall ensure that any
advertising contracts it signs with new home builders are terminable by Zillow
with respect to Display Ads no later than the end of the Term.

10.2 Termination Rights.

 

Yahoo! Inc. and Zillow.com   22

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

(a) This Agreement may be terminated by any Party immediately upon notice if the
other Party (v) has not cured a trademark guidelines conflict under
Section 4.1.2, 4.1.3 or 4.2, as applicable, within thirty (30) days after
receiving written notice of such conflict; (w) becomes insolvent; (x) files a
petition in bankruptcy or is otherwise the subject of such a filing that is not
dismissed within sixty (60) days of the filing date; (y) makes an assignment for
the benefit of its creditors; or (z) materially breaches any of its
representations and warranties or any of its obligations under this Agreement in
any material respect, which breach is not cured within thirty (30) days
following written notice to such Party.

(b) YRE may terminate this Agreement if for any period of two consecutive
calendar months the average number of listings provided by Zillow falls below
70% of the average existing home inventory for sale in the United States over
the same period, as calculated from data reported by the National Association of
Realtors (“NAR”), and Zillow does not cure such shortfall by the end of the next
two consecutive calendar month period that follows any notice by YRE to Zillow
of such a shortfall (with determination of such cure to be based on NAR data for
such subsequent two month period). If NAR ceases to publish such data, YRE may
terminate the agreement if for any period of two consecutive calendar months the
number of listings provided by Zillow falls below 70% of the lowest monthly
number of NAR listings in the previous 12 months, and Zillow does not cure such
shortfall by the end of the next two consecutive calendar month period that
follows any notice by YRE to Zillow of such a shortfall (with determination of
such cure to be based on the same lowest monthly number of NAR listings as used
in the previous calculation). YRE may not pursue any other remedies (whether
based on any implied obligations of Zillow or otherwise) with respect to any
listings shortfall giving rise to a right of termination by YRE under this
Section 10.2, and such a listings shortfall will not be deemed to breach this
Agreement.

(c) If a Party invokes its right to terminate this Agreement pursuant to
Section 2.5 or 14.9, then such termination will be effective fifteen
(15) calendar days from written notice of termination by the terminating Party
to the non-terminating Parties.

(d) Termination by Yahoo for Financial Reasons. Yahoo may terminate this
Agreement upon sixty (60) days notice if Zillow’s cash position, taking into
consideration all cash equivalents, short term investments and marketable
securities on the balance sheet as recorded in accordance with GAAP, at any time
falls below Four Million Dollars ($4,000,000). Zillow will notify Yahoo in
writing in the event such a cash position event occurs. Zillow will provide a
confidential report to Yahoo on a quarterly basis, certified by its CFO, that
details Zillow’s cash position and rate of cash burn during the prior quarter.

10.3 Effect of Termination. Terminating this Agreement in accordance with
Section 10.2 will not impose any liability or obligation on the terminating
party. Upon termination of this Agreement for any reason, a ninety (90) day
wind-down period (the “Transition Period”) will occur during which the Parties’
rights and obligations under this Agreement will remain in effect, except that
Zillow will cease to sell Real Estate Ad Products or Display Ads as of the
effective date of termination (i.e., prior to the start of such Transition
Period) and the exclusivity provisions of this Agreement will no longer apply to
either Party. Upon any termination of this Agreement, Zillow shall have no
further obligation to make any payments

 

Yahoo! Inc. and Zillow.com   23

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

under Section 5 after the effective date of any such termination, other than any
with respect to any payments that became due prior to the effective date of
termination or during the Transition Period. The rights afforded the parties
under this Section 10 will not be deemed to be exclusive, and are in addition to
any rights or remedies provided by Law, but subject to all limitations of
remedies expressly set forth in this Agreement. Additionally, the provisions of
Sections 1, 5 but only with respect to payments thereunder that have been earned
and remain unpaid as of the date of termination and 6 through 14 shall survive
any termination or expiration of this Agreement.

SECTION 11: OWNERSHIP

11.1 Zillow Ownership: As between Zillow and its Affiliates on the one hand, and
Yahoo and its Affiliates on the other, Zillow and its Affiliates own all right,
title and interest in the Zillow Content, Zillow Listings, Zillow Site(s),
Zillow Brand Features and all APIs, data feeds and other functionality or
materials made available by Zillow under this Agreement. Nothing in this
Agreement will confer in Yahoo or an Affiliate any license or right of ownership
in any of the foregoing except as expressly stated. In addition, all User Data
submitted directly by a User to Zillow or its Affiliates is, as between the
Parties, owned solely by Zillow and its Affiliates.

11.2 Yahoo Ownership: As between Zillow and its Affiliates on the one hand, and
Yahoo and its Affiliates on the other, Yahoo or its Affiliates own all right,
title and interest in the Yahoo Properties and the Yahoo Brand Features. Nothing
in this Agreement will confer in Zillow and its Affiliates any license or right
of ownership in the Yahoo Properties or Yahoo Brand Features except as expressly
stated.

11.3 No Joint Works: The Parties do not intend that any joint works under U.S.
copyright law be made in connection with this Agreement. On termination of this
Agreement (subject to the Transition Period referenced in Section 10.3) each
Party shall destroy any copyrighted works as to which the contributions of the
Parties are inextricably combined, but may retain any separable contributions
thereto as it owns. The Parties do not intend to jointly develop or invent any
joint invention; however if any invention is inextricably a joint invention,
then the Parties will in good faith cooperate in the preparation of pertinent
patent applications. All rights, title, and interests in Intellectual Property
Rights not expressly granted herein are reserved to their respective owners.

11.4 User Data Ownership (Yahoo Properties). All User Data provided to Yahoo by
Users of the Yahoo Properties or otherwise collected by Yahoo relating to User
activity on the Yahoo Properties shall be owned solely by Yahoo. All User Data
collected by Zillow directly from users of the Zillow Content shall be solely
owned by Zillow. Yahoo grants to Zillow, subject to the terms and conditions of
this Agreement, a perpetual, non-exclusive, worldwide, royalty-free, limited
license to reproduce, store, display, disclose, distribute and otherwise use the
User Data as provided by Yahoo to Zillow solely for the purposes of
(1) confirming and fulfilling Leads and other requests submitted by Users,
including without limitation by transmitting and disclosing User Data to
residential real estate brokers and agents (and their marketing
representatives), real estate franchisors, and homeowners consistent with the
applicable Lead generation product or feature, (2) providing follow-ups on Leads
and other requests by Users, (3) complying with Law, (4) investigating or taking

 

Yahoo! Inc. and Zillow.com   24

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

action against fraudulent or illegal activity, (5) protecting the safety of
Users, and (6) any other purpose for which Yahoo provides prior written
approval. Notwithstanding the foregoing, Zillow’s license shall be limited to
those uses disclosed in Zillow’s privacy policy. Except as specifically
authorized by this Agreement, Zillow agrees it will not sell, lease, license,
sublicense or otherwise distribute to any third parties any User Data licensed
to it by Yahoo.

SECTION 12: PRIVACY

12.1 Zillow will continuously comply with all applicable privacy and consumer
protection Laws within the United States (including the CAN-Spam Act of 2003) in
its conduct of activities under this Agreement, including its collection and use
of User Data through Yahoo Real Estate and the Yahoo Properties. During the
Term, Zillow will have a published privacy policy in compliance with applicable
Law and consistent with this Agreement, Zillow will comply with its published
policy, and will provide a link to its privacy policy on any page or listing or
link through which User Data is collected by Zillow. Users will receive clear
disclosure at those times through written privacy policies as to how, by whom,
and for what purpose the User Data will be used. Yahoo and Zillow will work
together to transmit any User Data as required under this Agreement in HTTPS or
other secure means. Yahoo agrees it will comply with its published privacy
policy with respect to any data collected in locations of YRE where both Yahoo
and Zillow’s respective privacy policies are linked to or posted.

12.2 On all sections of Yahoo Real Estate and any other Yahoo Properties (or
mirror sites or other syndication or distribution arrangement authorized by
Section 4.1.4) on which Users are providing User Data to YRI for transmittal to
Zillow in accordance with this Agreement, YRI or Yahoo will include notices to
Users that User Data will be provided to Zillow and that such User Data is
subject to Zillow’s privacy policy. Each such notice will include a link to
Zillow’s privacy policy.

12.3 During the Term and thereafter:

(a) User Data collected by each Party will be distributed to, shared with, or
otherwise made available to any other third party, whether directly or
indirectly, subject to the restrictions contained in this Agreement and only as
permitted by such Party’s privacy policy or otherwise required by Law;

(b) Zillow will not use User Data for the transmission of “junk mail”, “spam”,
or any other unsolicited mass distribution of information or otherwise in
violation of Law; and

(c) Zillow will not include in any ongoing electronic or internet correspondence
to a User an internet standard “opt-out” provision or hypertext link that allows
a User to elect to not receive any further communication

SECTION 13: CONFIDENTIAL INFORMATION AND PUBLICITY

Information and material disclosed in connection with this Agreement or any of
the Parties’ activities hereunder are subject to the terms of the Mutual
Nondisclosure Agreement between Yahoo and Zillow dated November 18, 2005 (the
“NDA”). The Parties’ obligations of confidentiality under such NDA will remain
in effect as described in the previous sentence for the Term of this Agreement
and a period of two (2) years thereafter, regardless of any

 

Yahoo! Inc. and Zillow.com   25

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

termination or expiration of the NDA. Without limiting the terms of the NDA, the
terms and conditions of this Agreement will be considered confidential and will
not be disclosed to any third parties except to a Party’s accountants,
attorneys, employees with a need to know, institutional investors conducting due
diligence and their attorneys, or other parties who agree are subject to a duty
of confidentiality. No Party will make any public announcement regarding the
existence of this Agreement without the other Parties’ prior written approval
and consent. Zillow and/or Yahoo and YRI may release a press release on or after
the date this Agreement is executed, provided the Parties mutually approve of
the text in writing prior to its release. Any and all publicity relating to this
Agreement and performance thereunder and the method of its release will be
approved in advance of the release by both Parties.

SECTION 14: GENERAL PROVISIONS

14.1 Third Party Beneficiaries. There are no third party beneficiaries of this
Agreement.

14.2 No Agency. The Parties are, and will be deemed to be, independent
contractors with respect to the subject matter of this Agreement, and nothing
contained in this Agreement will be deemed or construed in any manner whatsoever
as creating any partnership, joint venture, employment, agency, fiduciary or
other similar relationship between the Parties.

14.3 Entire Agreement. This Agreement, together with all Exhibits, represents
the entire agreement among the Parties with respect to the subject matter hereof
and thereof and will supersede all prior agreements and communications of the
Parties, oral or written.

14.4 Waiver. No amendment to, or waiver of, any provision of this Agreement will
be effective unless in writing and signed by all Parties. The waiver by any
Party of any breach or default will not constitute a waiver of any different or
subsequent breach or default.

14.5 Governing Law; Dispute Resolution. This Agreement will be governed by and
interpreted in accordance with the laws of the State of California without
regard to the conflicts of laws principles thereof. Any litigation related to
this Agreement will be brought in the state or federal courts located in the
county of the principal place of business, as reflected first above, of the
defending Party, and the Parties hereby irrevocably consent to the personal
jurisdiction of such courts for such purpose, all without waiving any right to
remove to federal court in the same county. No Party will make a motion to
dismiss or transfer any case filed in accordance with this subsection on the
basis of improper venue, personal jurisdiction, or for the convenience of any
Party or witness. If a Party employs attorneys to enforce any rights arising out
of or relating to this Agreement, the substantially prevailing Party will be
entitled to recover its reasonable attorneys’ fees, costs, and other expenses.

14.6 Assignment. This Agreement will bind and inure to the benefit of each
Party’s permitted successors and assigns. Neither party may assign this
Agreement, in whole or in part, without the other Party’s prior written consent,
which consent shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing, Yahoo may assign this Agreement in its entirety to YRI, provided that
(i) such assignment shall not have the effect of causing a reduction in the
level of performance of Agreement; and (ii) Yahoo guarantees YRI’s performance
under the Agreement. Furthermore, either Party may assign this Agreement without
the prior written consent of other Party in connection with any merger,
consolidation, any sale of all or substantially all of its assets or any other
transaction in which more than

 

Yahoo! Inc. and Zillow.com   26

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

fifty percent (50%) of its voting securities are transferred (each such event
hereinafter referred to as a “Change of Control Event”); provided that: (a) in
the event of a Change of Control Event for Zillow, Yahoo will have the right to
terminate the Agreement upon sixty days written notice to Zillow; and (b) in the
event of a Change of Control Event for Yahoo, Zillow or its controlling entity
will have the right to terminate the Agreement upon three hundred sixty-five
(365) days written notice to Yahoo. Any attempt to assign this Agreement other
than in accordance with this provision shall be null and void.

14.7 Force Majeure. No Party will be liable for failure to perform or delay in
performing any obligation (other than the payment of money) under this Agreement
if such failure or delay is due to fire, flood, earthquake, strike, war
(declared or undeclared), embargo, blockade, legal prohibition, shortage,
strike, failure of environmental controls, failure of Internet-mediated
transmissions, terrorist attack, governmental action, riot, insurrection,
damage, destruction or any other similar cause beyond the control of such Party
(“force majeure”), provided that the putative force majeure was not reasonably
avoidable by the defaulting party. A Party may terminate this Agreement if the
force majeure continues to materially impair performance of the other Party for
more than forty-five (45) days.

14.8 Notices. All notices, requests and other communications called for by this
Agreement will be deemed to have been given immediately if made by facsimile
(confirmed by concurrent written notice sent via overnight courier for delivery
by the next business day), if to Yahoo at the address first written above, Greg
Hintz, Head of Listings, e-mail:ghintz@yahoo-inc.com with a copy to its General
Counsel Mike Callahan (e-mail: callahan@yahoo-inc.com), if to YRI at the address
first written above, Fax: (408) 349-7966, (with a copy to Yahoo’s General
Counsel Mike Callahan (e-mail: callahan@yahoo-inc.com), and if to Zillow:
Zillow, Inc., 999 Third Avenue, Suite 4600, Seattle WA 98104, Attn.: President,
with a copy to Zillow Legal Department at the same address, Fax: 206.470.7002
Attn. President with a copy to Zillow Legal Department or such other addresses
as one Party will specify to the other.

14.9 Severability. Except as set forth in the next sentence, if any provision of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal or unenforceable for any reason, that provision will be enforced to the
maximum extent permissible so as to effect the intent of the Parties, and the
remainder of this Agreement will continue in full force and effect.
Notwithstanding the foregoing, if any provision of this Agreement providing for
exclusivity is held by a court of competent jurisdiction to be invalid, illegal
or unenforceable for any reason, the Party benefitting from such exclusivity
provision will be entitled to terminate this Agreement by providing written
notice to the other Party.

14.10 Approvals. Whenever a provision of this Agreement affords a Party with a
right to consent or approve the actions of another Party, or provides that the
Parties shall mutually agree upon a course of action, the Parties agree that any
such approval, consent, or mutual agreement shall not be unreasonably withheld
or delayed by any Party, unless expressly provided to the contrary in the
Section of this Agreement in which such approval, consent or mutual agreement
rights are conferred.

[Signature page follows]

 

Yahoo! Inc. and Zillow.com   27

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

14.11 Counterparts. This Agreement may be executed in two or three counterparts,
all of which taken together will constitute a single instrument. Execution and
delivery of this Agreement may be evidenced by facsimile transmission.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

YAHOO! INC.: By:  

/s/ Raymond Stern

Title:  

SVP, BD & Partnerships, North America

Printed Name:  

Raymond Stern

Date:  

7/7/10

 

YAHOO! REALTY INC.:     ZILLOW, INC. By:  

/s/ Aman Kothari

    By:  

/s/ Spencer Rascoff

Title:  

VP, CAO

    Title:  

COO

Printed Name:  

Aman Kothari

    Printed Name:  

Spencer Rascoff

Date:  

7/8/10

    Date:  

7/6/2010

 

Yahoo! Inc. and Zillow.com   28

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

EXHIBIT A

API SPECIFICATIONS

Exhibit A

Functional Specification Document

 

Homes for Sale Partnership

Yahoo! Real Estate & Zillow.com

 

Yahoo! Inc. and Zillow.com   29

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

¯ Table of Contents

 

1

   Introduction      33       1.1    Purpose and Scope      33      
1.2    Intended Audience      33       1.3    Product Release Identification   
  33       1.4    Revision History      33       1.5    References—To be done   
  33       1.6    Glossary      33       1.7    Assumptions—To be done      33
  

2

   Listings API Specifications      34       [***]   

3

   Ad Products API Specifications      57       [***]   

 

Yahoo! Inc. and Zillow.com   30

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

4

  Recommendations Module / Vibes      69   

5

  Beacon      70      [***]   

6

      Address Resolution Logic      71   

7

  Image Specification      72   

8

      Service Level Agreement      73       

8.1

  Definitions      73       

8.1.1

  Zillow Availability      73       

8.1.2

  Yahoo! Availability      73       

8.1.3

  Production System      73       

8.1.4

  Results Set      73       

8.1.5

  Internal Zillow Response Time      73       

8.1.6

  Minor Problem      73       

8.1.7

  Moderate Problem      74       

8.1.8

  Severe Problem      74       

8.1.9

  Catastrophic Problem      74       

8.1.10

  Problem Resolution      74       

8.1.11

  Unresolved Catastrophic Problem.      74       

8.1.12

  Scheduled Maintenance      74       

8.1.13

  Temporary Workaround      74       

8.1.14

  Timeouts      75       

8.1.15

  Aggregate Response Time      75       

8.1.16

  Critical Threshold      75       

8.2

  Contact Information      75       

8.2.1

  Yahoo! Support Personnel—To be done      75       

8.2.2

  Zillow Support Personnel      75       

8.3

  Support Procedures      76       

8.3.1

  Support Procedures.      76       

8.3.2

  Zillow Response      76       

8.3.2.1

  Support Table      76       

8.3.3

  Zillow Notification and Escalation Process—To be done      76       

8.4

  Operational Metrics      77       

8.4.1

  Availability      77       

8.4.1.1

  Zillow Availability      77       

8.4.2

  Capacity      78       

8.4.3

  Query Response Time      78       

8.4.4

  Aggregate Response Time      79       

8.4.5

  Site monitoring      79       

8.4.6

  Maintenance Requirements      79       

8.4.7

  Reporting      79       

8.4.8

  Image Serving      80       

8.4.9

  Business Continuity Planning      80       

8.4.10

  Sole and exclusive Remedy      80   

 

Yahoo! Inc. and Zillow.com   31

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

9

   Failover Requirements      81   

10

   Reviewers      82   

 

Yahoo! Inc. and Zillow.com   32

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Introduction

 

Purpose and Scope

This document describes the requirements and functional design for Homes for
Sale Partnership.

Intended Audience

The primary audience for this document is Yahoo! Real Estate and Zillow.

Product Release Identification

 

Title    Yahoo! Real Estate - Homes For Sale Partnership Version    1.0 Customer
   Yahoo! Inc. and Zillow.com

Revision History

 

Version #

  

Date

  

Revised By

  

Revision Description

1.0    7/1/10    Yahoo! Inc.    Base version.

References– To be done

This document shall be used in conjunction with the following publications:

 

Document/Book

 

Author(s)

Design Document

  Development

Test Plan

  QA

Glossary

This document references the following terms, acronyms and abbreviations:

 

Term/Expression

  

Definition

        

Assumptions – To be done

 

  •  

To be done.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

33



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Listings API Specifications

 

This document describes the API that is required to display listing data and
publish alerts on Yahoo! Real Estate and as further described in the Listing and
Sales Agreement to which this document is an Exhibit.

[***] [Portions of page 34 and pages 35 to 56 have been omitted]

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

34



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Ad Products API Specifications

 

This document describes API to display showcase ads, contact modules on Yahoo!
Real Estate. This document also provides the API to submit the contacts through
Zillow Ad Server.

[***] [Portions of page 57 and pages 58 to 62 have been omitted]

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

 

57



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Form Type

Short form

 

LOGO [g542584ex10_11pg033a.jpg]

With broker logo

 

 

LOGO [g542584ex10_11pg033c.jpg]

When an agent sends a message, we will show the success message over the
“Contact button” It will look like this:

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

63



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

 

LOGO [g542584ex10_11pg034a.jpg]

Contact Type

Direct Contact

 

LOGO [g542584ex10_11pg034b.jpg]

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

64



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Leader board

 

LOGO [g542584ex10_11pg035.jpg]

E-mail Content

This includes filling in the purpose of the visit, the address of the home etc.

[***]

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

65



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

        [***]

Paid Listing Agent

Showcase advertiser or manual paid for sale listings. Phone number [***]

 

LOGO [g542584ex10_11pg036a.jpg]

Broker Match – for sale

[***]

 

LOGO [g542584ex10_11pg036b.jpg]

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

66



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Dormant Agent

 

LOGO [g542584ex10_11pg037a.jpg]

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

67



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Active listing agent

 

LOGO [g542584ex10_11pg037c.jpg]

For Sale by Owner

 

LOGO [g542584ex10_11pg038a.jpg]

Contact Information

[***]

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

68



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Recommendations Module / Vibes

 

[***]

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

69



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Beacon

 

[***]

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

70



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Address Resolution Logic

 

[***]

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

71



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Image Specification

 

[***]

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

72



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Service Level Agreement

 

The purpose of this Service Level Agreement (the “SLA”) is to describe the
service level commitments that Zillow is obligated to deliver under the
Agreement. Zillow acknowledges and agrees that failure to remedy non-compliance
with the SLA will be deemed a material breach of the Agreement. Capitalized
terms not defined here have the same meaning as in API Spec.

In addition to the below service level agreements, the Parties intend to agree
on SLAs around completeness/data-quality of the listings – address
normalization, geo-coding, neighborhood support etc.

SLA on listing update/addition/deletion – information should be available to
Yahoo! [***] from broker submit 8.1, 8.2, 8.3 are proposals pending additional
review and mutual agreement.

Definitions

Zillow Availability

The percentage of the total Queries for which Zillow responds (either with a
“Resource Not Found” response, where that would be a correct response for the
Query, or a response in the form of properly formatted Results Sets, within the
Critical Threshold (defined below)).

Yahoo! Availability

The percentage of the total web requests for which Yahoo! Real Estate responds
[***].

Production System

Delivery systems used for providing services to Yahoo! Real Estate. These
services include but not limited Listing Search, Listing Details, Listing
Images, data returned from API calls and any other data provided by Zillow.

Results Set

A Results Set will consist of the requested Home listings and/or Related
Content, or a “Resource Not Found” notification if applicable. Results Set is
properly formatted in a mutually agreed XML format.

Internal Zillow Response Time

The period of time beginning at the time of Zillow’s receipt of an API call to
the completion of sending the results set. Maximum of this value will be
mutually agreed upon prior to Launch.

Minor Problem

A Minor Problem is (a) a cosmetic display issue that allows the major elements
of Results Sets to display in a legible format, but causes textual
irregularities (e.g., an umlaut not displaying properly), (b) minor issues that
do not have widespread impact to end-users, (c) minor issues with non-Production
Systems, or (d) other similar problems under the direct control of Zillow which
do not need immediate resolution. Once a Minor Problem has been outstanding for
[***], either party may escalate the issue for resolution through the Support

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

73



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Personnel table, with notice to the other party. For clarity, an error that
causes Results to fail to work, fail to display completely, or fail to be
completely legible will be considered a Moderate Problem, Severe Problem, or
Catastrophic Problem, not a Minor Problem. This is otherwise known as “P3”.

Moderate Problem

An issue with a Service which has widespread impact to end users but which
(a) does not make the Service unusable for a large percentage of queries or
operations, and (b) is an SLA violation which causes [***] Zillow’s queries to
exceed the Critical Threshold within a day’s time. Once a Moderate Problem has
been outstanding for [***], either party may, using reasonable judgment, upgrade
the issue to a Severe Problem. This is otherwise known as “P2”.

Severe Problem

An error, bug, incompatibility or malfunction, which causes Zillow’s API and
Image Services not to operate substantially as designed, and/or renders the
Results Sets substantially unavailable to or substantially unusable by Yahoo!
(and which lasts for [***]), including issues which cause [***] of Queries to
exceed the Critical Threshold [***]. Problems may also include security risks as
identified by Yahoo. Once a Severe Problem has been outstanding [***], either
party may, using reasonable judgment, upgrade the issue to a Catastrophic
Problem. This is otherwise known as “P1”.

Catastrophic Problem

An issue which causes Zillow’s APIs as detailed in API Spec to become largely
unavailable or cease to function substantially correctly and that persists for a
period of [***] that is not due to Scheduled Maintenance or needed to effect a
Problem Resolution. Yahoo! can also identify catastrophic problems and may
include security issues. This is otherwise known as “P0”.

Problem Resolution

A correction, patch, fix, alteration or Temporary Workaround that minimizes the
effect of a Minor Problem, Moderate Problem, Severe Problem, or Catastrophic
Problem restoring the system to the levels set forth in this SLA.

Unresolved Catastrophic Problem

A Catastrophic Problem that does not have a Problem Resolution within a total
period of one hour or more.

Scheduled Maintenance

A planned service maintenance or update to the service required to keep Zillow’s
back-end systems functioning (e.g., hardware or software upgrades, architecture
changes, etc.) that will affect the operation of systems relied upon by Yahoo
Real Estate for Listing Services.

Temporary Workaround

A temporary technical solution that restores the system to, or substantially to
the levels set forth in this SLA, although there may be ongoing or additional
measures until a permanent solution can be implemented.

Timeouts

An action taken by a Yahoo! production server when Result Sets are not received
within the

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

74



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Aggregate Response Time.

Aggregate Response Time

The Internal Zillow Response Time plus a mutually agreed upon worst case
acceptable delay due to network latency in the USA.

Critical Threshold

The value that exceeds the Aggregate Response Time.

Contact Information

Both parties shall maintain and communicate to the other party updates to the
following contact list, which shall be used to communicate and coordinate
regarding technical problems that may be encountered with the Real Estate
Listing Services.

Yahoo! Support Personnel

 

Name

   Role/Responsibility    Email Address    Office Phone [***]    Primary Systems
Contact    [***]    [***]    Product Contact    [***]    [***]    Program
Contact    [***]    [***]    Real Estate Operations
Primary Contact    [***]    [***]    Product Contact    [***]    [***]    Yahoo
Network


Operations Center

24X7 Support

   [***]    [***]

Zillow Support Personnel

 

Name

   Role/Responsibility    Email Address    Office Phone [***]    Primary Systems
Contact    [***]    [***] [***]    Product Contact    [***]    [***] [***]   
Program Contact    [***]    [***] [***]    Zillow Operations
Primary Contact    [***]    [***] [***]    Zillow Operations
Secondary Contact    [***]    [***] [***]    Network Engineer    [***]    [***]
[***]    Zillow Network


Operations Center

24X7 Support

   [***]    [***]

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

75



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Support Procedures

Support Procedures.

Zillow will provide Yahoo! with 24 x 365 support in the English language with
respect to all Real Estate Listing Services as set forth herein.

All Moderate Problems, Severe Problems, and Catastrophic Problems reported by
either party must be submitted to the other party, as appropriate, via the
technical support telephone number and via e-mail to the contact information set
forth in the Support Table, and each such Moderate Problem, Severe Problem and
Catastrophic Problem will be given a unique reference number by the receiving
party.

The responsible party shall inform the other party’s technical support personnel
of ongoing efforts to provide a Problem Resolution concerning Severe Problems,
and Catastrophic Problems within the response times set forth in the Support
Table below.

Zillow Response

If notice of a problem is received from Yahoo!, Yahoo! will identify whether the
problem is a Minor Problem, a Moderate Problem, a Severe Problem, or a
Catastrophic Problem or none of the above according to the definitions set forth
above. Zillow will respond to the request within the response times set forth in
the Support Table and shall use all commercially reasonable efforts to resolve
the Minor Problem, Moderate Problem, Severe Problem or Catastrophic Problem as
rapidly as possible, and in accordance with this SLA. If the parties agree that
a Minor Problem, Moderate Problem, Severe Problem, or Catastrophic Problem is
not Zillow’s responsibility, then Zillow shall reasonably cooperate with Yahoo!
to assist in finding a Problem Resolution.

Support Table

 

Priority Description

   Initial
Response
Target   Status
Updates   Target for
Workaround
or Fix

Catastrophic Problem “P0”

   [***]   [***]   [***]

Severe Problem “P1”

   [***]   [***]   [***]

Moderate Problem “P2”

   [***]   [***]   [***]

Minor Problem “P3”

   [***]   [***]   [***]

Zillow Notification and Escalation Process

Zillow will notify Yahoo! according to the response times set forth in the
Support Table above.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

76



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

If a Severe Problem or Catastrophic Problem remains unresolved for an extended
period, Yahoo! and Zillow will make available any necessary personnel to discuss
the issue and to effect a resolution, with an immediate conference call
according to the following schedule, with the call to happen as soon as
practical after the trigger time below:

 

Time Problem Outstanding

   Yahoo! Contact    Zillow Contact [***]      

Operational Metrics

Availability

Zillow Availability

Inclusive of scheduled maintenance of the Zillow API, Zillow will maintain [***]
daily availability, as measured by Yahoo’s internal monitoring tools, verified
by Gomez Inc. agents, or other mutually agreed means of third party
verification, with [***] intervals and [***]. In the event of discrepancies
between Zillow’s availability and Yahoo!’s production query logs, the parties
will work together to determine the root cause of such discrepancies. If the
discrepancy resolution determines that Zillow’s availability falls below the
specified level, Zillow will effect a Problem Resolution. Incase of temporary
unavailability of one of Zillow’s datacenter, Zillow will [***]. A single Zillow
datacenter is capable of handling the complete Yahoo Real Estate Traffic
including Peak Request Rate Traffic. It will be classified as a Severe Problem
“P1” and all communications need to be followed as per the Support Table. Zillow
will have no more than 2 catastrophic problems per quarter.

 

API

   Availability   Internal
Zillow
Response
Time

Listing Search API

   [***]   [***]

Listing Detail API

   [***]   [***]

Listing Concise API

   [***]   [***]

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

77



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Market Snapshot API

   [***]   [***]

Contact Agent API

   [***]   [***]

Listings Ad

   [***]   [***] Agent Profile API    [***]   [***]

 

Page / Service

   Availability   User
Page
Render
time

FSBO Zillow landing page and Service

   [***]   [***]

The Image Serving system should adhere to the service levels described below.
The availability and response times should be respected under peak load
scenarios noted under Capacity section below.

Zillow and Yahoo will work to reach a mutually agreeable Image Service SLA.

Capacity

Zillow must maintain sufficient server capacity per datacenter such that Zillow
will be able to support peak loads for all the following services simultaneously
within defined SLA

 

API

   Peak
Request
Rate

Listing Search API

   [***]

Listing Detail API

   [***]

Listing Concise API

   [***]

Market Snapshot API

   [***]

Contact Agent API

   [***]

Listings Ad

   [***]

Agent Profile API

   [***]

Page

   Peak
Image
Request
Rate

Listing Search Results Page

   [***]

Listing Detail Page

   [***]

Page / Service

   Peak
Request
Rate

FSBO Zillow landing page and Service

   [***]

If peak traffic projections for above mentioned services increases beyond
above-mentioned numbers, then Zillow needs to expand their capacity in a
mutually agreed upon timeframe to cater to additional peak traffic.

Query Response Time

With respect to services provided by Zillow, Zillow will comply with the
following maximum Internal Zillow Response

 

API

   Internal
Zillow
Response
Time

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

78



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Listing Search API

   [***]

Listing Detail API

   [***]

Listing Concise API

   [***]

Market Snapshot API

   [***]

Contact Agent API

   [***]

Listings Ad

   [***]

Agent Profile API

   [***]

Exceptions to these are the following queries, which will have a maximum
Internal Zillow Response time [***].

 

  1. Listing Search API call with [***].

 

  2. Listing Search API call with [***].

 

  3. Listing Search API call with [***].

 

  4. Listing Concise API with [***].

 

  5. Listing Details API call for MLS [***].

 

  6. Listing Search API call with [***].

 

  7. Listing Search API call with [***].

Listing Search API call with [***].

Aggregate Response Time

The Aggregate Response Time for each service above, from each Yahoo! data center
performing that Query type, shall not exceed the Internal Zillow Response Time
plus a mutually agreed upon worst case acceptable delay due to network latency
in the USA (the “Critical Threshold”). The parties agree that they will work
together in good faith to establish appropriate Aggregate Response Times for
additional countries and/or regions not listed in the preceding are added to the
term. Both parties will continually monitor the Aggregate Response Time between
each Yahoo! data center requesting queries and the appropriate Zillow data
center which is responding to those queries, and in the event that Aggregate
Response Time exceeds the above numbers, the parties will consider it a Severe
Problem.

Site monitoring

Zillow will monitor the performance of its obligations under the Agreement using
automated tools/utilities developed and/or configured by Zillow, or contracted
with external third parties, to validate the Availability and Query Response
Times. If Zillow detects fault, it will respond as specified in this SLA
agreement. Zillow will share the results of any such monitoring and tests with
Yahoo! on a daily basis. The level of detail and thoroughness of the site
monitoring (and the reporting of the monitored data) shall be sufficient for
both parties to ensure that the SLAs are being met.

Maintenance Requirements

Zillow will use commercially reasonable efforts to notify Yahoo! [***] before
any Scheduled Maintenance is performed on its systems if (a) the maintenance is
reasonably expected to cause any service degradation or service availability
problem for Yahoo!, or (b) if the proposed maintenance would occur during a
Yahoo! change-embargo period (such list of embargo periods to be provided in
writing to Zillow by Yahoo!), in which case Yahoo! Must agree to the maintenance
and to the timing of said maintenance. Scheduled Maintenance should not impact
the overall availability specified above in any calendar month without prior
written agreement from Yahoo!.

Reporting

Zillow will provide [***] to Yahoo! in a mutually agreed upon format as measured
by Zillow’s Internal Monitoring Tool. These Zillow reports will be verified
against the reports generated by Gomez Inc. agents or any other mutually agreed
means of third party verification. In the event that there are material
discrepancies between the numbers calculated by either of the parties and the
other party, then the parties agree to use commercially reasonable efforts to
work together to determine the reason for the discrepancies and to correct for
such

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

79



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

discrepancies going forward.

Image Serving

Yahoo! reserves the right to manage and host the Zillow images if Zillow’s image
serving response times are unsatisfactory as determined by Yahoo!. Zillow agrees
to assist Yahoo! in its efforts to setup and manage such an image serving
solution as designed by Yahoo!

Business Continuity Planning

Zillow shall have a Business Continuity Plan (BCP) in place by Launch Date with
respect to the services provided to Yahoo! under the Agreement. An integral part
of the BCP is a High Availability (HA) requirement for all systems that provide
Real Estate Listing Services. Zillow acknowledges and agrees to provide
architecture diagram (with data flow) and detailed documentation of the failover
procedure that shall be reviewed by Yahoo BCP team. The failover procedure shall
include the time it takes for failover, DNS-TTL procedure for scheduled
downtime, and detailed monitoring of Zillow API servers.

Sole and exclusive Remedy

Yahoo’s sole and exclusive remedy for Zillow’s breach of this Exhibit A shall be
Sections 10 (Term and Termination) and 9 (Indemnification) of this Agreement.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

80



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Failover Requirements

 

The APIs should be able to recover from an outage or failure ranging from
equipment failure, network failure, or total loss of a data center. This
requires APIs to be hosted in at least two geographically different datacenters.
Both set of servers should be operational (hot-hot) and the users of the API
should be switched-over to the other datacenter in a transparent manner in case
of datacenter failure.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

81



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Reviewers

 

 

Name

 

Title/Role

               

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

82



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

EXHIBIT B

Zillow Activity Data

Yahoo agrees to allow Zillow to collect the user activity that occurs on YRE
listed in Table 1 under “Measure,” (referred to as “Activity Data” in this
Agreement). Such Activity Data will be captured via the API. [***]

Table 1

 

[***]

        

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

83



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

EXHIBIT C

MINIMUM DISPLAY AD TERMS

1. License Grant. Subject to the terms and conditions of the Agreement,
Advertiser grants to Zillow and Yahoo a limited, non-exclusive and
non-transferable license (without the right to sublicense) to use, reproduce and
display the creative or content (Creative”) contained in the advertisements
provided by Advertiser and the Advertiser’s name, logo, trademarks or service
marks “collectively, “Trademarks”) solely as necessary to perform the
obligations set forth in this Agreement.

2. Right to Reject Advertising. Advertiser agrees that Yahoo! may reject a
creative for any reasonable basis. Without limiting Yahoo!’s rights under the
preceding sentence, it is agreed that Yahoo! may reject or remove any Display Ad
provided by Publisher (a) that it reasonably determines fails to meet all or any
requirements in this Agreement or any policies of Yahoo!, (b) if Yahoo receives
one or more regulatory inquiries with respect to such advertisement or it
determines such advertisement may expose Yahoo! to liability under applicable
law or regulation, (c) that is inconsistent with Yahoo!’s public image,
goodwill, or reputation; or (d) that promotes a Yahoo! Named Company. “Yahoo!
Named Companies” means About.com, Amazon.com, AmericanGreetings.com, AOL Time
Warner (including, without limitation, AOL, CNN, ICQ, Mapquest, Moviephone,
Netscape), CBS Network (including, without limitation, CBS Marketwatch, CBS
Sportsline), Bluemountainarts.com, CNet, eBay, Earthlink, Fox Network, Google,
Hollywood.com, Homestead.com, Hotwire.com, Disney Internet Group (including,
without limitation, ABC Network, ESPN, Go.com Network), Infospace,
InterActiveCorp (including, without limitation, Ask.com, Citysearch.com,
Evite.com, Expedia.com, Match.com, Ticketmaster.com), Intuit (including, without
limitation, Quicken.com, MyTurbotax.com), Iwon.com, LookSmart, Microsoft
Corporation (including, without limitation, MSN), Monster.com, MSNBC, MTV
Networks, NBC Network (including, without limitation, NBCi.com), News
Corporation, Northern Light, Ofoto.com, Priceline.com, Real Networks, Teoma,
Terra Lycos, Ticketmaster, Webshots.com, and any of their Affiliates, as well as
other companies with businesses substantially similar to all or a portion of
Yahoo!’s business.

3. Indemnification. Advertiser at its own expense, will indemnify, defend and
hold harmless Yahoo!, its Affiliates, and Yahoo!’s and its Affiliates’
employees, officers, directors, representatives and agents and the respective
successors and assigns of each of the foregoing (“Yahoo! Indemnified Parties”),
from and against any loss, liability, judgment, penalty, damage or expense
(including reasonable expenses of investigation and reasonable attorneys’ fees
and costs) incurred or suffered by any Yahoo! Indemnified Party resulting from,
arising out of, or in connection with or otherwise with respect to any
third-party claim, suit, action, or other proceeding brought against any Yahoo!
Indemnified Party based on, arising from or relating to (a) claims that a
Display Ad distributed by Advertiser on the Yahoo! Properties (i) infringes any
Intellectual Property Rights in the License Territory of any Person,
(ii) breaches any duty toward, or rights of, any Person, including rights of
publicity and/or privacy, or (iii) is false, deceptive, misleading, unethical,
defamatory, libelous, or threatening; or (b) claims that any Trademark infringes
any Trademark of any person or entity.

4. NO CONSEQUENTIAL DAMAGES. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
YAHOO WILL NOT BE LIABLE FOR ANY

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

84



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES (INCLUDING FOR
THE INDIRECT LOSS OF PROFIT, REVENUE OR CONTENT) ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT, HOWEVER CAUSED, AND UNDER WHATEVER CAUSE OF ACTION OR
THEORY OF LIABILITY BROUGHT (INCLUDING UNDER ANY CONTRACT, NEGLIGENCE OR OTHER
TORT THEORY OF LIABILITY) EVEN IF YAHOO HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

5. LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
YAHOOS AGGREGATE LIABILITY TO ANY PARTY UNDER THIS AGREEMENT WILL BE LIMITED TO
$1,000,000.

6. EXCEPTIONS. THE EXCLUSIONS AND LIMITATIONS OF LIABILITY CONTAINED IN THIS
AGREEMENT WILL NOT APPLY TO: (I) A PARTY’S BREACH OF ITS CONFIDENTIALITY
OBLIGATIONS; AND (II) A PARTY’S DEFENSE OR INDEMNIFICATION OBLIGATIONS UNDER
THIS AGREEMENT, RESPECTIVELY, OR ANY AMOUNTS PAID OR PAYABLE IN CONNECTION
THEREWITH.

7. Makegoods. If APT fails to deliver, in a specific month, the minimum
guaranteed number of Impressions of Display Ads committed to an Advertiser for
such month or the impressions are delivered in the wrong location, then
Advertiser’s sole and exclusive remedy is limited, at Publisher’s election, to
(i) cancellation of the order for any undelivered Impressions or (ii) requiring
Yahoo!’s delivery of the Impressions at a later time.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

85



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

EXHIBIT D

Brand Features/Attribution

Yahoo Brand Features:

Subject to the Yahoo Brand Guidelines, attached as Exhibit E, “Yahoo” and the
following Yahoo and YRI logos:

http://realestate.yahoo.com/ LOGO [g542584ex10_11pg055a.jpg]

 

LOGO [g542584ex10_11pg055b.jpg]

Zillow Brand Features:

Subject to the Zillow Brand Guidelines, attached as Exhibit F, “Zillow Real
Estate” and the following logos:

 

LOGO [g542584ex10_11pg055c.jpg]

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

86



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

EXHIBIT E

YAHOO BRAND FEATURES GUIDELINES

 

1. General. All Yahoo! trademarks, logos, service marks, trade dress, slogans,
copyrighted designs or other brand features (collectively “Brand Features”) will
be used only as explicitly licensed by Yahoo!, and only under the terms and
conditions and for the purposes described in such License. The other party to
the License granted by Yahoo! is referred to as the “Licensee”. To the extent
they may differ with the general terms below, the specific terms of the License
govern all use of the Brand Features by the Licensee.

 

2. Approval. All specific uses of any Yahoo! Brand Features must be approved in
advance by Yahoo! Brand Marketing. You may request approval by completing the
Request for Approval Form attached as an Exhibit to the License and/or which may
be found at http://docs.yahoo.com/info/permissions/permissions.html, and
forwarding it to Permissions Agent at fax no. (408) 349-5310 or c/o Yahoo! Inc.,
701 First Avenue, Sunnyvale, CA 94089. You must also include complete samples of
each proposed use. Yahoo!’s brand marketing department will typically review the
request and respond within ten (10) business days, but is under no obligation to
respond. You may not use Brand Features unless and until Yahoo! has granted its
specific approval and any and all conditions of such approval have been
fulfilled by the Licensee.

 

3. Appearance of Logos. The Licensee will ensure that the presentation of the
Yahoo! Brand Features will be consistent with Yahoo!’s own use of the Yahoo!
Brand Features in comparable media. From time to time during the term of the
License, Yahoo! may provide to Licensee written guidelines as to the size,
typeface, colors, and other graphic characteristics of the Yahoo! Brand
Features, which upon delivery to the Licensee shall be deemed to be incorporated
into the License and into these Guidelines.

 

4. Notices. All trademarks and service marks included in the Yahoo! Brand
Features will be designated with “SM”, “TM” or “®”, in the manner directed by
Yahoo!.

 

5. Restrictions upon Use. The Yahoo! Brand Features will not be presented or
used: a) in a manner that suggests that editorial content has been authored by,
or represents the views or opinions of, Yahoo! or any Yahoo! personnel or
affiliate; b) in a manner that is misleading, defamatory, libelous, obscene,
infringing or otherwise objectionable; c) in connection with any material that
infringes the trademark, copyright or any other rights of any third party; d) as
part of a name of a product or service of a company other than Yahoo!; or e) in
a manner that infringes, derogates, dilutes, or impairs the rights of Yahoo! in
the Brand Features. Yahoo! shall have complete discretion to evaluate Licensee’s
use and to decide whether that use violates any of the foregoing restrictions.

 

6. Use for Yahoo!’s Benefit. Any use of the Yahoo! Brand Features shall inure to
the benefit of Yahoo! By using the Brand Features pursuant to Yahoo!’s approval,
Licensee acknowledges Yahoo!’s ownership of all Brand Features and warrants that
it will not take any action which is inconsistent with Yahoo!’s ownership.

 

7. Nonexclusive Remedy. The Licensee will make any changes to its use of the
Yahoo! Brand Features as are requested by Yahoo! This remedy is in addition to
any other legal remedies to which Yahoo! may be entitled in relation to
Licensee’s use of Yahoo! Brand Features.

 

8. Revisions & Further Info. These Guidelines may be modified at any time by
Yahoo! upon written notice to the Licensee.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

87



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

EXHIBIT F

ZILLOW BRAND FEATURES GUIDELINES

Zillow® Logo and Trademark Usage Guidelines

Primary Usage

Use the Zillow.com two-color logo on white or light backgrounds only. Use the
logo with tagline where possible, when space allows. If the logo is so small
that the tagline becomes illegible, use the logo without tagline.

 

LOGO [g542584ex10_11pg057a.jpg]

Secondary Usage

Use the Zillow.com one-color logo in black when full-color is not an option, or
against brightly colored backgrounds. For darker backgrounds, use the one-color
logo in white.

 

LOGO [g542584ex10_11pg057b.jpg]

Vertical Usage

Use these logo versions to optimize the logo size in a space that is more
vertical than horizontal. For example:

 

LOGO [g542584ex10_11pg057c.jpg]

 

LOGO [g542584ex10_11pg057d.jpg]

Color

 

LOGO [g542584ex10_11pg057e.jpg]

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

88



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

 

LOGO [g542584ex10_11pg058a.jpg]

Do not use colors other than the corporate colors for any part of the logo or
its elements, except in one-color applications.

 

LOGO [g542584ex10_11pg058b.jpg]

Do not use the 2-color logo on dark or bright-colored backgrounds. Instead, use
the one-color white logo or the 2-color logo on the white rectangular
background.

 

LOGO [g542584ex10_11pg058c.jpg]

If the background is lightly-colored (with a gray value of no more than 20%),
the standard 2-color logo can be used.

 

LOGO [g542584ex10_11pg058d.jpg]

Space and Size

 

LOGO [g542584ex10_11pg058e.jpg]

Keep 1/2 of the width of the house for space between the logo and other text or
graphical elements. This ensures clarity of communication and keeps the mark
from being lost or crowded. If using the logo near the edge of a page, maintain
at least the width of the house for space between the logo and

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

89



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

the edge. The space between the right tip of the house’s roof should be spaced a
distance of 1/6th the width of the house from the left edge of the wordmark.
Never overlap the house and wordmark. Do not size the logo so small that the
tagline is unreadable. If a small logo is required, use a version without the
tagline.

Logo Elements Do not change the shape, size, proportion or font of any of the
logo elements (house, wordmark, or tagline). Do not cut off or crop out any part
of the logo.

In general, do not separate the logo elements. The house, tagline or wordmark
should not be used as separate graphical elements in isolation.

 

LOGO [g542584ex10_11pg059a.jpg]

Never put the wordmark in front of the house.

 

LOGO [g542584ex10_11pg059b.jpg]

Do not replace the wordmark with any other phrase.

 

LOGO [g542584ex10_11pg059c.jpg]

Zillow Sub-brands

Zillow sub-brands, such as Zillow EZ Ads and Zillow Blog, use the following logo
style:

 

LOGO [g542584ex10_11pg059d.jpg]

The sub-brands should not appear with the Zillow.com house icon.

 

LOGO [g542584ex10_11pg059e.jpg]

Trademark Usage

You may use Zillow trademarks to refer to our products and services, so long as
the references are truthful, fair and not misleading. Use the appropriate
trademark symbol and acknowledgement of Zillow’s ownership of the marks (e.g.,
Zestimate® is a trademark of Zillow, Inc.). Use the trademark as an adjective,
not as a noun or verb, and never in the plural or possessive form. Use a generic
term after the mark as follows:

Zillow.com® real estate service

Zillow® real estate service

Zestimate® value

Zindex® home value index

Make Me Move® price

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

90



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Virtual Sold Sign® program

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

91



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

EXHIBIT G

SECURITY PROVISIONS

INFORMATION SECURITY AGREEMENT

This Information Security Agreement (“Security Agreement”) is entered into and
is effective as of              (“Effective Date”) by and between Yahoo! Inc., a
Delaware corporation with offices at 701 First Avenue, Sunnyvale, CA 94089
(“Yahoo”), and Zillow Inc., a Washington corporation with its principal place of
business at 999 Third Avenue, Suite 4600, Seattle WA 98104 (“Partner”) (Also
individually known as “Party” or collectively as “Parties”).

WHEREAS, Partner and Yahoo are parties to that certain Service and Promotion
Agreement entered into contemporaneously with this Security Agreement (the
“Business Agreement”); and

WHEREAS, Protecting the security of information made available and/or collected
and otherwise stored by The System (as defined below) pursuant to the Business
Agreement is a principal condition of Yahoo’s business relationship with
Partner, without which Yahoo would not have entered into the Business Agreement;

NOW THEREFORE, for good and valuable consideration, Partner and Yahoo agree as
follows:

1. Definitions

Defined terms in the Business Agreement are fully incorporated herein by
reference; however, notwithstanding the foregoing, for purposes of construing
this Security Agreement only, and without modifying the Business Agreement,
terms expressly defined herein supersede those set forth in the Business
Agreement to the extent of a conflict. Without limiting the foregoing, where
terms are not defined in this Security Agreement but are defined in the Business
Agreement, those definitions apply to this Security Agreement.

Contaminant: Any instrument that is suspected or known by either Party to
modify, damage, destroy, record, misuse, distribute, or transmit information to,
from, or within The System without intention or permission of the Parties.
Contaminant includes, but is not limited to, viruses or worms that may be
self-replicating or self-propagating and may be designed to (a) contaminate
other components of The System, (b) consume resources, (c) modify, destroy,
record, or transmit data, or (d) in some other fashion alter the operation of
The System.

Permitted Use: The following specific use(s) of User Data (as defined in the
Business Agreement) or aggregated and anonymous data related thereto that
Partner is hereby authorized to perform (and such ancillary activities as are
strictly and necessarily related to such use(s)), and no other use are,
including without limitation, (a) for User Data, providing User Data to listings
providers or advertisers and engaging in related communications with User(s) in
furtherance of activities contemplated by the Business Agreement; and (b) for
aggregated and anonymous data related thereto, collection of aggregated and
anonymous Real Estate Ad Product-related data for reporting to advertisers, and
marketing lead count, impression count and click count data in a geographic
region to potential advertisers (only in a manner where Yahoo data will be
combined with Zillow data), analytics optimization of the Yahoo site experience,
and contact optimization on the Yahoo Properties (e.g., Leaderboard
optimizations), and detection and scrubbing of fraudulent pageviews and clicks
and Leads on listings pages, and, (c) for all data described herein, any other
activities the Parties may expressly agree upon under the Business Agreement
specifically in Section 11.4

Security Issue: (i) Any known or suspected condition in or affecting The System
that could compromise the security, confidentiality, or integrity of Yahoo Data
or The System or impair Yahoo’s ability to meet legal obligations; or (ii) Any
unauthorized disclosure or unauthorized use of Yahoo Data in the possession or
under the control or direction of Partner.

Security Review: Examination of The System or information related to the
security of The System requiring the assistance of or coordination with Partner
that can identify and/or diagnose, or are intended to identify and/or diagnose,
Security Issues.

Security Testing: Examination of The System, directly or indirectly through
interfaces to which Yahoo, its agents, and/or Yahoo Affiliates have access
without the need for Partner coordination, by manual interaction with or
automated test cases that can identify and/or diagnose, or are intended to
identify and/or diagnose, Security Issues.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

92



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

The System: Any and all components owned, operated, or provided by Partner or on
behalf of Partner, that are involved in receiving, delivering or storing data
required to perform Partner’s obligations under the Business Agreement,
including, but not limited to, the applicable networks, databases, software,
computer systems, backups, devices, processes, documentation, data, and physical
premises.

Yahoo Affiliate: Any partnership, limited liability company, corporation, or
other entity that, directly or indirectly though one or more intermediaries,
controls, is controlled by, or is under common control with Yahoo or in which
Yahoo! owns an ownership interest of twenty percent (20%) or more.

Yahoo Data: For the purposes of this Security Agreement, Yahoo Data means User
Data owned by Yahoo as defined in the Business Agreement, including any
personally identifying information (Personal Data) included in such User Data,
and any copies, reproductions, duplications, and onsite or offsite backups
thereof, whether in whole or in part.

Yahoo ID: A user-specific identifier issued or authorized by Yahoo which, when
combined with a password, provides credentialed access to Yahoo or Yahoo
Affiliate services.

Partner ID: A user specific identifier provided to the Partner by Yahoo for the
purpose of identifying a user.

2. The System Security.

A. Operational Requirements:

i. Partner will ensure that The System, excluding physical premises, is at all
times securely configured, including, but not limited to, (a) disabling all
unnecessary services or features, and (b) closing all known and all published
security deficiencies therein, including updates and subsequently identified
publications thereof.

ii. Partner will apply all applicable security patches for The System as soon as
possible after any such patch become available, but in no event more than thirty
(30) calendar days after the release of any such patches, with the exception
that such thirty (30) day timeline will not apply to low risk patches (as
reasonably identified by Partner), which shall be applied as soon as is
commercially reasonable.

iii. Partner will continuously maintain industry-standard firewall protection
for The System. Partner will test its perimeter router and firewall devices no
less than quarterly for unsafe configurations and vulnerabilities. Unless an
alternate method is mutually agreed upon by Yahoo and Partner, in a signed
written agreement, tests shall be conducted in a manner consistent with the PCI
DSS Security Scanning Procedures, provided however, Partner may perform the
tests in lieu of using a third party.

iv. Partner will make commercially reasonable efforts to ensure that The System
components are free of known or suspected Contaminants. Such efforts will
include, but are not limited to, running anti-virus software on all Windows
systems, updating signatures no less than daily, conducting at least biweekly
Contaminant sweeps of The System and purging all Contaminants found. Partner
will use commercially reasonable efforts to not transmit or distribute
Contaminants. Any transmission or distribution of Contaminants is a Security
Issue.

B. Design Requirements:

i. Throughout the term of this Security Agreement, Partner will ensure that The
System is not and remains not vulnerable to any issue listed in OWASP Top Ten,
found at: http://www.owasp.org, as updated from time to time. If the OWASP Top
Ten ceases to exist or becomes obsolete, Yahoo may designate a successor or
replacement list thereafter, and Partner will use that list in place of the
OWASP Top Ten in performing Partner’s obligations under this section.

ii. Partner will ensure that warnings are not generated by The System on A-grade
browsers according to Yahoo’s Graded Browser Support (currently found here and
incorporated by reference: http://developer.yahoo.com/yui/articles/gbs/), as
such list and associated URL may be

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

93



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

independently updated by Yahoo from time to time.

iii. Encryption:

a. Where data must be encrypted under the terms of this Security Agreement, the
Business Agreement, or applicable law, Partner will sign and encrypt using a
Yahoo-approved algorithm.

1. The following algorithms are pre-approved by Yahoo:

a) 3DES

b) AES

c) RSA-1024bit+

d) HMAC-SHA-1

e) The MD5-based signature scheme used for Yahoo APIs as described on
http://developer.yahoo.com, as such scheme may be independently updated by Yahoo
from time to time

2. Other algorithms must be specifically approved by Yahoo’s security team in
writing prior to use and will be subject to any limitations prescribed by Yahoo
in its approval.

b. Partner will store and distribute cryptographic keys, shared secrets, and
passwords (collectively “Secrets”) in encrypted form. Secrets used by automated
processes may only be stored in an unencrypted file when the file:

1. can only be accessed by the automated process;

2. cannot be accessed by the automated process after initialization;

3. is only available to servers running the automated process;

4. is not backed up in unencrypted form; and

5. is not stored on a shared file system.

c. Components of The System that verify a password must only store a salted,
cryptographically secure hash of the password for verification.

C. Access Control:

i. Partner will permit access to The System only to authorized persons on a
need-to-know-basis.

ii. The System, excluding physical premises, must at all times be protected by
an authentication system that complies with the following requirements:
(i) passwords must be reasonably complex; (ii) use of privileged accounts must
be minimized; (iii) authentication credentials must not be shared;
(iv) authentication credentials must be kept confidential; (v) individuals must
authenticate using their own account and not a shared account (vi) when an
authorized individual no longer needs access to The System, Partner will ensure
his or her authentication credentials and access to The System are terminated
immediately; and (vii) authorized individuals must log out of The System at the
end of each work day.

iii. Partner must at all times protect physical premises of The System using
physical security methods commensurate with the type of data being handled. At a
minimum, such methods must include (i) visitor sign-ins, (ii) standard keyed or
card keyed locks, (iii) limited access to server rooms and archival backup
storage, and (iv) burglar/intrusion alarm systems.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

94



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

D. Logging. Partner will log, including time and date, all attempted accesses to
its servers involved in performing obligations to or for Yahoo or otherwise
conducted pursuant to this Security Agreement and the Business Agreement, and
the result of such attempts, successful or unsuccessful. In order to enable a
complete audit trail of activities, Partner must log, including time and date,
all commands that require additional privileges, including all failed attempts
to execute privileged commands. Partner must protect the logs from tampering.
Partner will retain all such log entries for at least six months.

3. Security Issue Management, Incident Handling, and Security Review

A. Notification Contact.

Each Party has designated Notification Contacts as set forth below.
Notifications pursuant to this Security Agreement will take place via a
telephone call and/or email by one Party to the other’s Notification Contact.
Notification Contacts will be available twenty-four hours a day, seven days a
week. Notification Contact information and communication protocol is as follows:

Yahoo Notification Contacts.

Yahoo! Network Operations Contact

[***]

Partner Notification Contacts.

Zillow NOC

[***]

Each Party may update or modify its Notification Contact information by
providing written notice to the other’s Notification Contact.

B. Security Contact.

Partner will provide Yahoo with access to knowledgeable personnel, who can be
reached with and respond to security questions or security concerns (“Security
Contact”). Security Contact must have a deep, current knowledge about the
architecture and operation of The System. Partner Security Contact will be
available twenty-four hours a day, seven days a week by telephone and email, or
through Partner’s Notification Contact.

C. Security Issue Management:

i. Classification. If Yahoo believes an issue has not been properly classified
as a Security Issue, Yahoo may require that Partner’s Notification Contact
escalate review of the issue to an applicable Partner manager. [***]

ii. Service Level Agreement (SLA).

Partner will treat every Security Issue with high priority and commence working
on each Security Issue immediately with sufficient numbers of competent
personnel to meet the requirements of this Security Agreement.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

95



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

In some cases, unscheduled updates, modifications to legacy code, working during
non-business hours, removing Yahoo Branding, and disabling portions of The
System, excluding physical premises, may be required to limit harm. Disabling
portions of the System or making other revisions to address Security Issues will
not constitute a breach of the Business Agreement by either Party.

iii. Monitoring. Partner will actively monitor The System and public reports for
Security Issues.

iv. Actions. At a minimum, Partner will take the following steps in the event of
a Security Issue:

[***]

v. Confidentiality: Unless otherwise required by applicable law, Partner will
not disclose to third parties any information about Security Issues without
prior written and express permission from Yahoo for each disclosure. If Partner
is required to disclose pursuant to applicable law, Partner must notify Yahoo as
soon possible. Partner may disclose to the following parties without obtaining
such permission:

 

  a. Partner’s agents who are working on the issue, have a need-to-know, and
have a Non-disclosure Agreement that is no less restrictive than that between
Parties.

 

  b. Others who are similarly affected and with whom Partner has an obligation
to notify. In such cases, Partner shall not disclose any information about Yahoo
or Yahoo’s involvement.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

96



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

D. Rights to Review:

i. Security Testing

a. Yahoo, its agents, and/or Yahoo Affiliates, in its sole discretion, has the
right at any time to perform remote Security Testing of The System, excluding
physical premises. Such Security Testing does not include actions (e.g.,
penetration testing) that could reasonably be anticipated to cause material harm
or damage to The System or materially impair its performance. Security Testing
may result in the identification of Security Issues.

b. Upon Yahoo’s request, Partner will promptly white list IP addresses provided
by Yahoo to allow accurate Security Testing to occur.

c. Partner will not impede Yahoo, its agents, and/or Yahoo Affiliates from
performing Security Testing; provided, however, that if Partner reasonably
believes the Security Testing will cause material harm or damage to The System
or materially impair its performance, Partner will (a) take the minimum action
necessary to prevent or mitigate such harm or damage; (b) if applicable, contact
Yahoo immediately and explain the nature of the harm or damage that occurred;
and (c) work with Yahoo so that Security Testing can occur without inflicting
material harm or damage to The System or its performance.

ii. Security Review

Upon the conditions set forth below, Yahoo, directly or through a Yahoo
Affiliate designated by Yahoo, will have the right, at its own expense, to
conduct Security Reviews, and/or to have an independent third party subject to a
Partner-approved confidentiality agreement conduct Security Reviews. In the case
that Yahoo uses an independent third party, the third party will be selected by
Yahoo subject to approval by Partner, and such approval will not be unreasonably
withheld or delayed. Partner will provide sufficient access to its facilities,
personnel, and records as required for the Security Review during Partner’s
regular business hours, and will otherwise support and cooperate with the
Security Review. Security Reviews may result in the identification of Security
Issues.

a. Yahoo will have the right to conduct a Security Review: 1) prior to The
System being available or in production, 2) when there is or is planned to be a
material change to The System, 3) when Yahoo suspects there may be a Security
Issue in The System, 4) upon termination of this Security Agreement.
Notwithstanding the foregoing. Yahoo will not conduct a Security Review more
than once during any consecutive twelve (12) month period unless a Security
Issue has been confirmed to have occurred, in which case Yahoo may conduct a
Security Review after each Security Issue has been resolved.

b. Security Reviews will be subject to the following conditions: 1) Yahoo must
provide reasonable notice to Partner before such Security Reviews, which notice
must be at least fourteen (14) days in advance of the proposed review; 2)
Security Reviews must be conducted during regular business hours in a manner
that does not interfere with normal business activities.

4. Data Handling and Restrictions on Use

A. Data Handling. Partner will ensure Yahoo Data is handled subject to each of
the following guidelines, except to the extent otherwise specifically permitted
by the Business Agreement:

i. Partner must not commingle Yahoo Data with Partner data or data that is
proprietary to any third party partner of Partner; provided that data that is
separately tagged but stored in a common database will not be considered to be
commingled hereunder.

ii. Prior to first handling Yahoo Data, Partner must resolve all identified
Security Issues with The System, unless otherwise

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

97



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

expressly specified by Yahoo in writing.

iii. Partner must not store or prompt for Yahoo ID and password pairs.

iv. Partner must always use Partner ID as the identifier when storing and
retrieving user specific data made available by Yahoo.

v. After the termination of the Business Agreement, Partner must return or
securely destroy Yahoo Data, unless otherwise expressly permitted by Yahoo in
writing. Prior to destroying Yahoo Data, Partner must give Yahoo advance written
notification specifying the means of destruction, and such method must be
approved by Yahoo in writing. For the avoidance of doubt, this paragraph does
not apply to aggregated and anonymous data collected as part of the Permitted
Use.

vi. Partner must not transmit or store in unencrypted form payment instruments,
banking information, authentication credentials, or government issued
identifiers.

B. Restrictions on Use. Partner represents, warrants, and covenants to use Yahoo
Data solely for the Permitted Use specified in Section 1. Except as otherwise
permitted in the Business Agreement, Partner specifically warrants that it shall
not do any of the following without obtaining prior written authorization from
Yahoo:

i. Disclose Yahoo Data in any manner for any purpose to any third party;

ii. Sell, resell, rent, lease or license personal data in any manner for any
purpose; or

iii. Export or use Personal Data outside of the United States.

The foregoing restrictions do not extend to Partner’s use of any information
that Partner can demonstrate was in Partner’s possession or under its control
prior to the effective date of the Business Agreement or obtained by Partner
independent of the Business Agreement or this Security Agreement.

5. Personnel

A. Confidentiality Agreements; Use of Contractors and Subcontractors. All those
who perform services related to Partner’s obligations to Yahoo on behalf of
Partner and who have access to Yahoo Confidential Information (as defined in the
Business Agreement) will be bound by confidentiality agreements or obligations
that provide provisions substantially similar to those confidentiality
obligations of Partner set forth in the Business Agreement or any applicable
non-disclosure agreement between the Parties. Partner will not enter into any
agreement with a contractor or subcontractor that would prevent Yahoo or Partner
from conducting the Security Reviews as set forth in Section (3)(D)(ii) of this
Security Agreement. Partner will contractually require those who perform
services related to Partner’s obligations to Yahoo on behalf of Partner to
comply with all the terms and conditions of this Security Agreement as if they
were the Partner.

B. Suitable Personnel. Partner will only involve personnel that are competent to
perform Partner’s obligation to Yahoo. Partner will use the results of
competently performed and reasonably inclusive background checks, along with any
other pertinent information, in making this determination.

C. Education and Awareness. Partner must provide reasonably frequent training
and awareness in information security, in the protection of information
resources, and in the requirements of this Agreement to its employees, agents,
and contractors who access or use Yahoo Data. Such training and awareness will
be mandatory for all personnel involved in performing Partner’s obligations to
Yahoo and will include, but is not limited to, identifying social engineering
attempts, and good security practices.

6. Injunctive Relief. The Parties agree that breach of this Security Agreement
will cause Yahoo irreparable harm and that Yahoo is therefore entitled to
injunctive relief to enforce its provisions, without the requirement of posting
a bond therefore, in addition to such other legal and equitable relief as to
which Yahoo may also be entitled.

7. Term and Termination. This Security Agreement remains in force after the
termination, in whole or in part, of the Business

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

98



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Agreement so long as Partner retains or has access to Yahoo Data. The preceding
does not constitute authorization to retain or access data that was covered by
this Security Agreement that was not authorized by the Business Agreement.

8. Intentionally Deleted.

9. Representations and Warranties. Partner represents, warrants, and covenants:
(a) that it, and the signatory who executes this agreement on Partner’s behalf,
has the power and the right to enter into this Security Agreement on Partner’s
behalf, that Partner has the power and the right to grant all rights conveyed
hereby, and to perform its obligations under this Security Agreement without
breach of any agreements with third parties to which Partner is a party or by
which it is otherwise bound; (b) Partner has not entered into, and will not
enter into during the Term, any other contracts which materially interfere with
Partner’s performance of its obligations under this Security Agreement or which
frustrate the purposes of this Security Agreement; (c) Partner has not assigned,
delegated, sold, or otherwise transferred any intellectual property or other
rights required to perform its obligations under this Security Agreement and
will not do so during the Term, except as expressly provided herein; and (d) in
the performance of its obligations and in satisfaction of any deliverables to
Yahoo solely under the provisions of this Security Agreement, Partner will
comply with all applicable laws, licenses, regulations and rules of any
governmental agency.

10. Indemnification. Without limitation of any indemnity in the Business
Agreement, Partner must, at its own expense and subject to all conditions and
procedural terms regarding indemnity that are set forth in the Business
Agreement (e.g., and without limitation, Yahoo’s obligation to give prompt
notice of any claims and provide reasonable cooperation in its defense and/or
settlement), indemnify, defend and hold harmless Yahoo and Yahoo Affiliates, and
their officers, directors, employees, representatives, licensees, and agents
from and against and in respect of (a) any and all third party claims,
liabilities, allegations, suits, actions, investigations, judgments,
deficiencies, settlements, inquiries, demands or other proceedings of whatever
nature or kind, whether formal or informal, brought against Yahoo or Yahoo
Affiliates, or their officers, directors, employees, representatives, licensees,
or agents, and (b) in respect of any and all resulting damages, liabilities,
losses, claims, costs, charges, fees and expenses, including without limitation,
reasonable legal fees and expenses, as and when incurred that (for either (a) or
(b) directly result from a material breach by Partner of any terms or conditions
in this Security Agreement.

11. Limitation of Liability. Except for Partner’s indemnification obligations in
Section 10, or Yahoo’s breach of the limitations on its Security Testing under
this Security Agreement, under no circumstances will Partner or Yahoo be liable
to each other under this Security Agreement for direct, indirect, incidental,
consequential, special or exemplary damages arising from or in connection with a
breach of this Security Agreement, even if that party has been advised of the
possibility of such damages, such as, but not limited to, loss of revenue or
anticipated profits or lost business. Except for Partner’s indemnification
obligations in Section 10, in no event will Yahoo’s or Partner’s total liability
under this Security Agreement and/or the Business Agreement exceed
$1,000,000.00. The parties agree that the foregoing represents a fair allocation
of risk hereunder.

12. Statement of Compliance. Upon request by Yahoo, but no more than once in any
twelve (12) consecutive month period, Partner’s Director of IT Operations will
provide a signed written statement on Partner’s compliance with this Security
Agreement to Yahoo!.

 

13. Miscellaneous.

A. Severability: If any provision or part of a provision in this Security
Agreement is held to be illegal, invalid, or unenforceable by a court or other
decision making authority of competent jurisdiction, then that provision will be
enforced to the maximum extent permissible so as to effect the intention of the
Parties, and the validity and enforceability of all other provisions in this
Security Agreement will not be affected or impaired.

B. No General Waiver: Waiver of any one default will not waive subsequent
defaults of the same or different kind, and no failure or delay of either Party
to exercise or enforce any of its rights under this Security Agreement will act
as a waiver of those rights.

C. Amendments: This Security Agreement may be amended only by a written
agreement signed by authorized representatives of both Parties.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

99



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

D. Counterparts: This Security Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument. Execution and delivery of this Security Agreement
may be evidenced by facsimile; however, the Parties will deliver original
execution copies of this Security Agreement to one another as soon as
practicable following execution.

E. Interpretation of this Security Agreement: The Parties desire that this
Security Agreement be construed fairly, according to their terms, in plain
English, without constructive presumptions against the drafting Party, and
without reference to the section headings, which are for reference only.
References to the singular include the plural and vice versa. Governing law and
venue, notices, assignment, and relationship of the Parties will be as set forth
in the Business Agreement.

F. Entire Agreement: This Security Agreement, the Business Agreement, and any
non-disclosure agreement, with respect to its subject matter and exempting any
non-contrary provisions of the non-disclosure agreement and this Security
Agreement constitute the full agreement between Partner and Yahoo as to their
subject matter and supersede any prior or contemporaneous agreements on such
subject matter.

WHEREFORE, in consideration of the foregoing terms and conditions, the
undersigned representatives of the Parties cause this Security Agreement to be
executed as of the Effective Date.

 

YAHOO! INC.     [Partner Name]

 

Name

   

 

Name

 

Signature

   

 

Signature

 

Title

   

 

Title

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

100



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

Exhibit H

Real Estate Ad Product Descriptions and Related Terms

The Real Estate Ad Products include:

 

  1. Showcase ads are zip code targeted ads which advertisers can customize by
uploading a single image and customized text (which can include links within or
outside of YRE phone numbers and email addresses). The content of the ad unit is
at the advertisers’ discretion assuming compliance with Zillow’s then current
advertising policies. Ads are currently sold in slots of 25% share of voice
though this selling unit may change from time to time. The units will be static
units of approximately 300 pixels by 100 pixels.

 

  2. Featured Listings: Featured Listings are search results which prioritize
the order of certain Properties within the result set to be shown on Search
Result Pages. All Properties must match the user’s search criteria in order to
appear in the result set, and once featured are sorted to the top of the result
set. Included in the Featured Listing package is an optimized contact module on
all property detail pages. Featured Listings are sold through many Zillow sales
channels and are subject to Section 5.1 of this Agreement. Featured Listings on
a Search Results Page must include the following properties: the word
“Featured”, and a logo (if available) no larger than 90 pixels x 30 pixels.

 

  3. Agent power lists: will appear on Search Result Pages and property detail
pages. The powerlists which appear on property detail pages are a list of four
real estate agents (two of whom are premier agents and one who is the listing
agent when the listing agent has activated their profile and a fourth who in the
area and selected by Zillow). The power list which runs on the search result
page currently includes 3 real estate agents, two of whom may be premier agents
and one who is a top local agent. Attached to the powerlists is a lead capture
form and links to the agent profile. For clarity the details of the list
including the number of agents, the position of the agents, the information
captured in the attached lead capture form, the specific content in the list and
which geography the list runs in will change from time to time to optimize the
volume of Leads which are produced.

Information on Zillow Selling Packages

Premier agent program: Is the selling package which Zillow uses to market the
Real Estate Ad Products to customers. The package currently includes Showcase
ads, agent power lists and Featured Listings (including pro directory Featured
Listings) (for all customers who meet a minimum monthly spend).

MATCH: is the selling package which Zillow uses to market the Real Estate Ad
Products to brokerage firms. The package includes Featured Listings on the
Search Result Page and Zillow.com home page. For clarity, Yahoo shall also be
under no obligation to put Featured Listings on its YRE home page.

Yahoo will present Real Estate Ad Products on YRE and in any other location
authorized by this Agreement in a manner that uses without material modification
to the data and content provided by Zillow for each individual unit of a Real
Estate Ad Product (as further described above), except as expressly authorized
by this Agreement with respect to Teaser Content.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

101



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

The Real Estate Ad Products specifications and functionality may change from
time to time, provided that Zillow will provide Yahoo with 90 days notice of any
such changes, and the Parties’ mutual agreement will be required, and will not
be unreasonably withheld, with respect to any related changes to applicable APIs
(as further described in Section 2.3).

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

102



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

EXHIBIT I

Launch Related Milestones

Subject to Section 2.7 of the Agreement, the following development and
integration Milestones are agreed upon.

 

Milestone

   Timeline From Effective Date    Deliverable owner [***]      

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

103



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

EXHIBIT J

APT FROM YAHOO!® SERVICE AGREEMENT

Zillow, Inc., a              corporation (“You” or “Zillow”) and Yahoo! Inc.
(“Yahoo!”) hereby enter into this APT From Yahoo! Service Agreement (this
“Agreement”) effective on the date when signed by the last party (“Effective
Date”) in conjunction with the Display Ad Sales Agreement entered between Yahoo!
and You and signed concurrently herewith (the “Display Ad Sales Agreement”). The
parties agree to be bound by this Cover Page, the attached Terms and Conditions
and the policies either posted by Yahoo! for all participants on APT and/or
otherwise made available to You (“APT Policies”), as updated from time to time
(collectively, the “APT Service Agreement” or the “Agreement”). In the event of
a conflict between the terms of this Cover Page, the attached Terms and
Conditions and the APT Policies, the order of precedence shall be as follows:
(1) the attached Terms and Conditions; (2) this Cover Page; (3) the APT Policies
attached as Appendix I to this Agreement. Except as specifically provided in the
Display Ad Sales Agreement or this Agreement, in the event of a conflict between
the terms of this Agreement and the terms of the Display Ad Sales Agreement,
priority shall be given to the conflicting terms of this Agreement.

CONTACT INFORMATION:

 

Your Company:    Zillow, Inc.    Primary Contact:    Address:       Phone:   
Address 2:       Email:    Address 3:       Fax:          Billing Contact:   
Website(s):    Online media inventory You own, control (including the right and
ability to place advertising on such inventory and to authorize others to do
so), manage or, if You are an Ad Network, have the contractual right to place
advertising on.   

Phone:

Email:

   FEES:          Custom Arrangements - Monthly Service Fees   

Monthly Service Fee: $0

Minimum Monthly Service Fee: $0

Custom Arrangements – Other    Notwithstanding anything to the contrary in this
Agreement, the rights granted to you under this Agreement are specifically
limited in scope as set forth in Section 1.2(a) of the Display Ad Sales
Agreement. Notwithstanding anything to the contrary contained in this Agreement,
You will not be permitted to buy or sell (or otherwise transact business through
the Service with respect to) any online media inventory that is not Yahoo!
Available Inventory as defined in the Display Ad Sales Agreement (i.e., You may
not to use the Service to “link” to any party other than Yahoo!) unless and
until the parties have executed an amendment to this Agreement with mutually
agreed terms, including, without limitation, with respect to fees for
impressions on such inventory.

The undersigned, duly authorized representatives of their respective companies
who are empowered to enter into this binding agreement on their behalf, hereby
execute this mutual agreement by and between those companies as of the Effective
Date.

 

YAHOO! INC.     ZILLOW, INC. Signature:         Signature:    

Printed Name:  

 

    Printed Name:  

 

Title:  

 

    Title:  

 

Date Signed:  

 

     Date Signed:  

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

104



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

APT FROM YAHOO® SERVICE AGREEMENT

TERMS AND CONDITIONS

1. Definitions. “Ad Banner”, “Ad” or “Advertising” shall mean a promotional
message (including any code embedded therein) that may consist of text,
graphics, audio and/or video or any combination thereof and that is displayed on
online media inventory for the purpose of publicizing an Advertiser’s products
or services. “Ad Network” means an entity or person that represents or works
with a group of Media Buyers and/or Media Sellers. An Ad Network may act as a
Media Buyer or a Media Seller, as applicable, hereunder. “Affiliate” of a party
means an entity that controls, is controlled by or is under common control with
such party, where “control” means the power to direct the management and
policies of such party or ownership of at least fifty percent (50%) of such
party. “APT from Yahoo!®” or “APT” means the online ad serving platform and
virtual marketplace where Media Buyers and Media Sellers may establish
relationships with one another, and where Media Buyers may, with respect to
Guaranteed Ads, purchase or, with respect to Non-Guaranteed Ads, bid on, the
online media inventory of Media Sellers using Yahoo!’s proprietary platform or
similar platform that may be made available to You. “Media Buyer” means any
entity or person that buys online media inventory for the placement of
Advertising. “Media Seller” means any entity or person that wishes to sell
online media inventory on its Website(s) to Media Buyers. “Guaranteed Ads” are
Ads for which a Media Buyer has paid for placement of guaranteed delivery based
on duration and/or number of Impressions. “Non-Guaranteed Ads” are Ads that are
displayed on a space-available basis and are not guaranteed for delivery based
on duration and/or number of impressions. “Service” means Yahoo!’s proprietary
service that (i) helps facilitate pricing optimization of online media
inventory; and (ii) serves Ad Banners. “Impression” means each instance that a
single Ad Banner is rendered for display on a web page as measured by Yahoo!.

2. Yahoo! System. Subject to the terms and conditions of this Agreement, Yahoo!
grants to You the non-exclusive, non-sublicenseable and non-transferable right
to access and use Yahoo!’s proprietary web-based technology (“System”), which
System You can access and use only in accordance with the APT Policies or other
System documentation, only via Yahoo!’s web servers by means of a unique
password issued by Yahoo! (which is to be kept confidential and the use of which
is subject to Your compliance with this Agreement) and only for the purposes of:
(i) uploading and storing Ad Banners; (ii) selecting Ad Banners and designating
the criteria for the serving of those Ad Banners onto online media inventory;
(iii) receiving reports of Ad Banner Impressions and other data related to Your
use of the Service related to the serving of Ad Banners by the Service; and
(iv) linking to other Media Buyers and Media Sellers on APT; provided that all
such access and use is expressly limited by the terms set forth under the
“Custom Arrangements – Other” section of the Cover Page. You acknowledge that
Yahoo! and its Affiliates are not liable for or in connection with
(a) transactions executed by the System as a result of errors made in entering
information into the System by or for You, for example, incorrectly entering
pricing, targeting or budgeting information; or (b) linking arrangements or
other agreements You enter into on or through APT. Notwithstanding anything to
the contrary contained herein, the parties agree they will link to each other on
the System and that for such linking each party will be bound by the terms set
forth in Attachment 1.

3. Your Obligations. You are solely responsible for soliciting all Media Buyers,
trafficking of Ad Banners (i.e., the number and timing of impressions desired by
the Advertiser), and handling all inquiries of any type related to Your use of
the Service. You will obtain all necessary rights, waivers and permissions from
Media Buyers to allow Yahoo! to store and serve their Advertising onto online
media inventory. To the extent You collect any information about or from end
users who click or convert on the Advertising (i.e., are transferred to an
Zillow owned and/or operated website or other distribution channel) , You will
(i) obtain from such end users all rights, waivers, and necessary permissions
required by law and (ii) conspicuously post on the respective Zillow owned
and/or operated websites and distribution channels a privacy policy that
complies with all applicable state and federal laws, rules, and regulations. You
will not collect information from end users who simply view the Advertisements.
You and Yahoo! acknowledge that neither the Display Ad Agreement nor this
Agreement authorize You to use any targeting features in the System other than
as set forth in the Display Ad Agreement and that any other use by You of
targeting features available on the System will require an amendment to this
Agreement. However, if and when You utilize any targeting features that are
available in the System other than as authorized by the Display Ad Agreement,
You will provide an appropriate choice mechanism (e.g., an “opt-out”) to end
users and take necessary measures to ensure that such choice mechanism is
properly effectuated on the System, including, but not limited to, implementing
all necessary technological mechanisms to so ensure. You agree that You will not
communicate to Yahoo! through the System or the Service any
personally-identifiable information about any individual. You further agree that
(a) You will not, directly or indirectly, introduce viruses, spyware or other
malicious code into APT; and (b) You will use commercially reasonable efforts to
ensure that you do not violate the APT Policies. You will not use the Services
or the System in a manner that is deceptive, misleading, harmful, obscene,
defamatory, unethical, or in a manner that knowingly infringes or violates any
third party’s right. In connection with 3(a) above, You will promptly notify
Yahoo! upon becoming aware of any such incident and reasonably cooperate with
Yahoo! in addressing the same. Given the complexity of the Service and System,
You will not permit Your employees or permitted contractors, as applicable, to
access or use the System or Service unless they have been trained in their use,
whether by You or Yahoo!. You agree that You will be responsible for any acts or
omissions of any of Your employees or contractors in connection with their use
of the System or Service (other than as permitted in this Agreement), and You
will use commercially reasonable efforts to ensure such employees and
contractors

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

105



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

comply with the terms of this Agreement. If You periodically provide Yahoo! with
feedback regarding Your use of the Service and System, You hereby grant to
Yahoo! a perpetual, worldwide, non-exclusive, fully paid up license in and to
any such feedback or suggestions for any and all purposes.

4. Yahoo!’s Obligations. Yahoo!’s obligations hereunder are to (i) provide You
with access to the System, as long as You are complying with this Agreement;
(ii) serve Ad Banners through the Service according to the trafficking criteria
selected by You using the System; (iii) make support available during Yahoo!’s
normal business hours, which, as of the Effective Date, are 9am -6pm Eastern
Time Monday through Friday (except for holidays); and (iv) provide one web-based
training session for up to six of Your employees, explaining the proper use of
the Service and System. The cost for such training sessions is included in the
Monthly Service Fee. If You require additional training or request training on
Your premises, Yahoo! will provide such training to You at Yahoo!’s standard
published rates for such training. For training on Your premises, You agree to
reimburse Yahoo! for actual travel, food and lodging expenses. Given the
complexity of the Service and System, You will not permit Your employees, agents
or permitted subcontractors, as applicable, to access or use the System or
Service unless they have been trained in their use, whether by You or Yahoo!.
You agree that You will be responsible for any acts or omissions of any of Your
agents or permitted subcontractors, and that You will ensure such agents and
permitted subcontractors comply with the terms of this Agreement and are not
competitors of Yahoo! or any of its Affiliates. You also agree that You will be
responsible for any acts or omissions of any of Your managed advertisers (with
respect to Banner Ads that You submit for display using the System) and managed
publishers, if any.

5. Fees. In consideration for the use of the System and Services, You will pay
Yahoo! the Revenue Sharing Percentage specified in Section 3.1 of the Display Ad
Sales Agreement. Unless otherwise expressly agreed by the parties in writing, no
other fees or charges will be due to Yahoo! under this Agreement.

6. Proprietary Rights and Restrictions. As between the parties, You agree that
Yahoo! owns and retains all right, title and interest in and to the Service, the
System, all software, databases and other aspects and technologies related to
the Service and System, any enhancements, modifications or derivative works
thereto, any materials made accessible to You by Yahoo! through the System, such
as through the Knowledge Base, or otherwise and all intellectual property and
proprietary rights in and to all of the foregoing. You will not use the System
or Service except as expressly provided for in this Agreement. You will use the
System only in accordance with the training provided by Yahoo!, the reference
materials supplied by Yahoo!, and Yahoo!’s standard security procedures, as may
be posted on the Yahoo! web site from time to time or otherwise made available
to You. You will not reverse engineer, disassemble, reconstruct, decompile or
copy the System or any aspect or portion thereof or alter or remove any
identification, trademark, copyright or other notice from the System, neither
will You authorize, permit or cause others to do so.

You hereby grant Yahoo! a limited, non-exclusive and non-transferable (except as
set forth in Section 16) license (without the right to sublicense) to use,
reproduce and display Your trademarks in any Advertisement submitted by You to
Yahoo! for publication through the System. You retain all right, title and
interest (including all intellectual property rights) in and to Your trademarks.
Yahoo!’s rights in and to Your trademarks are limited solely to those rights
granted expressly herein.

Each party reserves any rights not expressly granted in this Agreement and
disclaims all implied licenses, including, without limitation, implied licenses
to trademarks, copyrights, trade secrets and patents.

7. Data. As between the parties, You own and retain all right, title and
interest in and to all data derived from Your use of the Service; provided,
however, that You hereby grant Yahoo! the right to use and disclose data derived
from Your use of the Service solely (i) as part of its business operations, to
disclose aggregate statistics about the Service in a manner that prevents
individual identification of You or Your information; (ii) to the extent
necessary to (a) perform its obligations under this Agreement; (b) operate,
manage, test, maintain and enhance the System; and/or (c) protect the System
from what, in Yahoo!’s reasonable determination, is a threat to the Service,
System and/or APT; (iii) if required by court order or law or required or
requested by any governmental agency, so long as prior to such disclosure, to
the extent reasonably practicable, Yahoo! provides You with sufficient notice
(if permissible by law) to permit You the opportunity to seek a protective
order, and in the absence of a protective order, Yahoo! discloses only that
portion of Your Information that is legally required to be disclosed; and/or
(iv) as otherwise expressly authorized by You. You agree that subsection 7
(ii)(a) allows Yahoo! to pass information included in Your ad call to third
party partners participating in APT auctions to help enable such partners to
further optimize their bids for Non-Guaranteed Ads.

8. Term. Unless terminated earlier in accordance with the termination rights set
forth in this Agreement, this Agreement will expire upon termination of the
Display Ad Sales Agreement (“Initial Term”); provided, however, that this
Agreement will continue on a month-to-month basis in the event that You continue
to use the Service following the expiration of the Initial Term (the Initial
Term and any month-to-month period, collectively, the “Term”). Following the
Initial Term, Yahoo! may levy additional fees or raise the fees charged to You
upon thirty (30) days written notice.

9. Termination/Suspension. Either party may terminate this Agreement if the
other party has materially breached this Agreement or the Display Ad Sales
Agreement and the breaching party fails to cure such breach within thirty days
after receipt of written notice thereof Without limiting Yahoo!’s other
termination or suspension rights under this Agreement, such as under Section 5,
Yahoo! reserves the right to immediately suspend Your use of the Service if, in
Yahoo!’s sole determination, You are, directly or indirectly, using the Service
or System in a manner that could reasonably be expected to damage or cause
injury to the Service, System, APT or otherwise reflect unfavorably on the
reputation of Yahoo! or any of its Affiliates (“Suspension Event”). Yahoo! will
notify You in writing upon the occurrence of a Suspension Event. If within five
(5) business days of such

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

106



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

notification, You have not eliminated or otherwise addressed the Suspension
Event to Yahoo!’s satisfaction, Yahoo! reserves the right to immediately
terminate this Agreement without further notice to You. Upon expiration or
termination for any reason (a) Your right to use the Service and the System will
immediately terminate; and (b) Sections 6, 7, 10, 12-15, and 17-18, together
with this sentence and any payment obligations existing as of the effective date
of such termination, will survive.

10. Indemnification. You agree to defend, indemnify and hold Yahoo!, its
Affiliates and their respective officers, directors, employees and agents (each,
a “Yahoo! Indemnitee”) harmless from and against any third party claims or
actions and pay any finally awarded losses, damages, liabilities, costs and
expenses, including reasonable attorneys’ fees, arising out of or in connection
with (i) Your breach of any representations, warranties or obligations set forth
in this Agreement; and (ii) Your (including Your agents’ and permitted
subcontractors’) use of the Service, System or APT other than as permitted
herein. Yahoo! agrees to defend, indemnify and hold You, Your Affiliates and
their respective officers, directors, employees and agents of each (each, a
“Network Indemnitee”) harmless from and against any third party claims or
actions and pay any finally awarded losses, damages, liabilities, costs and
expenses, including reasonable attorneys’ fees, arising out of or in connection
with the breach of any of Yahoo!’s representations, warranties or obligations
set forth in this Agreement.

The indemnification obligations in this Section 10 are contingent upon the
indemnified party (a) promptly notifying the indemnifying party of the third
party claim or action, provided however that the indemnifying party will not be
relieved of its indemnification obligations except to the extent that failure to
provide such notice materially prejudices the indemnifying party’s rights with
respect to such claim; (b) reasonably cooperating with the indemnifying party in
the defense and any related settlement negotiations; and (c) allowing the
indemnifying party to control the defense and any related settlement
negotiations. The indemnified party may, at its option and expense, participate
in the defense of the claim. The indemnifying party may not settle a claim
without the indemnified party’s consent, which consent will not be unreasonably
withheld, conditioned or delayed.

11. WARRANTIES AND DISCLAIMER. Yahoo! represents and warrants that the System
was developed by Yahoo! without infringement of a third party’s copyrights or
trademarks or misappropriation of a third party’s trade secrets. You represent
and warrant that You will not use the Service or the System in a way or for any
purpose that infringes or misappropriates any third party’s intellectual
property or personal rights and that Your trademarks do not infringe any
intellectual property right of any third party. EXCEPT AS SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY WARRANTIES, REPRESENTATIONS, OR COVENANTS OF
ANY KIND TO ANY PERSON WITH RESPECT TO THE SERVICE, THE SYSTEM OR ANY AD BANNER
OR OTHER DATA SUPPLIED THEREBY, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
NONINFRINGEMENT. YAHOO! DOES NOT MAKE ANY REPRESENTATIONS REGARDING THE BENEFIT
YOU WILL OBTAIN FROM YOUR USE OF THE SERVICE OR SYSTEM. FURTHERMORE, YAHOO! DOES
NOT REPRESENT OR WARRANT THAT THE SYSTEM OR SERVICE WILL BE ERROR-FREE, ALWAYS
AVAILABLE OR OPERATE WITHOUT LOSS OR CORRUPTION OF DATA OR TECHNICAL
MALFUNCTION.

12. Limitation and Exclusion of Liability. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, NO PARTY WILL BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
PUNITIVE, OR CONSEQUENTIAL DAMAGES (INCLUDING FOR THE INDIRECT LOSS OF PROFIT,
REVENUE OR CONTENT) ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, HOWEVER
CAUSED, AND UNDER WHATEVER CAUSE OF ACTION OR THEORY OF LIABILITY BROUGHT
(INCLUDING UNDER ANY CONTRACT, NEGLIGENCE OR OTHER TORT THEORY OF LIABILITY)
EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY’S AGGREGATE LIABILITY TO
THE OTHER PARTY, FOR ANY DAMAGES UNDER THIS AGREEMENT AND THE DISPLAY AD
AGREEMENT (CUMULATIVELY), INCLUDING SECTION 10 OF THIS AGREEMENT, WILL BE
LIMITED TO $1,000,000. THE EXCLUSIONS AND LIMITATIONS OF LIABILITY CONTAINED IN
THIS SECTION 12 WILL NOT APPLY TO A PARTY’S BREACH OF ITS CONFIDENTIALITY
OBLIGATIONS.

13. Confidentiality. During the Term, one party (“Disclosing Party”) may
disclose non-public, confidential and proprietary information (“Confidential
Information”) to the other party (“Receiving Party”). Confidential Information
may include, without limitation, information and data about the Service, System
and APT and other information the parties disclose to one another, provided such
information is marked or identified as “confidential” or should reasonably be
understood to be confidential to the Disclosing Party given the circumstances
surrounding the disclosure. Notwithstanding the foregoing, the terms of this
Agreement (including pricing terms) and the System will be deemed to be
Confidential Information of Yahoo!. Receiving Party agrees that for the Term and
for three (3) years thereafter, Receiving Party will neither disclose the
Confidential Information to any third party nor use the Confidential Information
other than to perform its obligations under this Agreement or as otherwise
permitted in this Agreement (e.g., Section 7); provided, however, that Receiving
Party shall be permitted to disclose the Confidential Information of Disclosing
Party only to those of its employees, representatives, Affiliates and agents who
have a reasonable need to know such information, and who are bound to keep such
information confidential in a manner consistent with the terms of this
Section 13. Receiving Party shall exercise at least the same degree of care to
safeguard the confidentiality of Disclosing Party’s Confidential Information
that it exercises to safeguard the confidentiality of its own confidential
information (but no less than reasonable care). The nondisclosure obligations
set forth in this Section will not apply to information that Receiving Party can
document is generally available to the public (other than through breach of this
Agreement) or was already lawfully in Receiving Party’s possession without
obligation of confidentiality at the time of receipt of the Confidential
Information from the Disclosing Party. Notwithstanding the foregoing, (i) You
agree that Yahoo! may identify You, based on Your System profile, as a suitable
linking partner to other APT members; and (ii) Receiving Party may disclose
Confidential Information in response to a valid order by a court or other
governmental body, as required by law or as necessary to establish the rights of
either party under this Agreement (“Regulatory Requirements”), so long as prior
to such disclosure, Receiving Party

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

107



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

provides Disclosing Party with sufficient notice (if permissible by law) to
permit Disclosing Party the opportunity to seek a protective order, and in the
absence of a protective order, Receiving Party discloses only that portion of
the Confidential Information that is legally required to be disclosed. Receiving
Party may also disclose Confidential Information of the Disclosing Party with
the Disclosing Party’s prior written (including email) consent. Disclosing Party
provides the Confidential Information hereunder without warranties or
representations of any kind. Within five (5) days following a request by
Disclosing Party, Receiving Party shall (a) return or destroy, as specified by
Disclosing Party, all Confidential Information furnished by Disclosing Party;
and (b) destroy all written material, memoranda, notes and other writings or
recordings whatsoever prepared by it or its Representatives based upon,
containing or otherwise reflecting the Confidential Information (the
“Materials”) unless Receiving Party is required by law to retain such Materials.

14. Independent Contractor Status; No Third-Party Beneficiaries. The Parties
acknowledge and agree that they are dealing with each other as independent
contractors. Neither this Agreement nor any terms and conditions contained in
this Agreement may be construed to: (a) give any Party the power to direct and
control the day to day activities of any of the other; (b) create or constitute
a partnership, joint venture, franchise, employment or agency relationship
between or among the Parties; or (c) allow any Party to create or assume any
obligation on behalf of the other Party for any purpose whatsoever. No Party
owes the other Party or any third party any compensation for performing the
actions contemplated by the Agreement except as expressly set forth in the
Agreement. This Agreement is made for the benefit of the Parties only, and
except as set forth herein, this Agreement is not for the benefit of, and was
not created for the benefit of, any third parties.

15. Modifications and Waivers. This Agreement sets forth the entire Agreement
between the parties with regard to its subject matter, and supersedes all prior
or contemporaneous oral or written understandings, statements, representations
or promises. No failure or delay on the part of either party in exercising any
right, power or remedy under this Agreement will operate as a waiver, nor will
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise or the exercise of any other right, power or remedy.
Any amendment, supplement or modification of or to any provision of this
Agreement, any waiver of any provision of this Agreement and any consent to any
departure by the parties from the terms of this Agreement, will be effective
only if it is in writing and signed by both parties, unless otherwise provided
herein.

16. Assignment. This Agreement may not be assigned, transferred, delegated, sold
or otherwise disposed of other than as expressly set forth in this Section 16
and subject to the limitations set forth herein. This Agreement may be assigned
transferred, delegated, sold or otherwise disposed of: (a) in whole or in part
by either Party with the prior written consent of the other Party; (b) in whole
or in part by either Party to any of its Affiliates; and (c) in its entirety by
either Party in connection with a Change of Ownership (as defined in the
“Display Ad Sales Agreement”). This Agreement will be binding upon and will
inure to the benefit of a Party’s permitted successors and assigns. In addition,
Yahoo!’s Affiliates may fulfill Yahoo!’s obligations set forth in this
Agreement. Any purported assignment prohibited hereunder should be null and
void.

17. Applicable Law. This Agreement and all controversies arising from or
relating to performance hereunder will be governed by and construed in
accordance with the laws of the state of New York, without giving effect to its
conflict of laws principles. The parties hereby (i) agree that any action
arising out of this Agreement will be brought in the state or federal courts
located in New York, New York; and (ii) irrevocably submit to the exclusive
jurisdiction of such courts.

18. General. You represent and warrant that You and the signatory hereto have
the full right, power and authority to enter into this Agreement. Any provision
of this Agreement which is prohibited or unenforceable in any jurisdiction will,
as to such jurisdiction, be ineffective only to the minimum extent necessary
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provisions. No failure or omission by a party
in the performance of any obligation under this Agreement will be deemed a
breach of this Agreement or create any liability if it arises from a cause or
causes beyond the reasonable control of such party, including, but not limited
to, the following: acts of god, acts or omissions of any government or any
rules, regulations or orders of any governmental authority or any officer,
department, agency or instrument thereof, fire, storm, flood, earthquake,
accident, acts of the public enemy, war, rebellion, Internet brown out,
insurrection, riot, invasion, strikes or lockouts. You will not use the Service
or System to, directly or indirectly, conduct, promote or facilitate business or
target users in countries subject to U.S. embargo or trade sanctions. All
notices, demands and other communications provided for or permitted under this
Agreement will be made in writing to the parties at the addresses on the Cover
Page with a copy to each party’s General Counsel and will be sent by registered
or certified first-class mail, return receipt requested, email (delivery receipt
requested), facsimile, courier or overnight service or personal delivery and
will be deemed received upon delivery, or, in the case of email, upon receipt of
a delivery receipt. This Agreement does not create any right or cause of action
for any third party. If Yahoo! integrates the System with another system or adds
new features and/or functionality to the System, that new system may be made
available to You under additional terms and conditions. This Agreement may be
executed: (i) in counterparts, each of which will be deemed an original, but all
of which taken together will constitute but one and the same instrument; and
(ii) by facsimile and such facsimile execution will have the same force and
effect as an original document with original signatures. Neither party will
issue any press releases or make any other public disclosures regarding this
Agreement (except in connection with Regulatory Requirements) without the other
party’s prior written consent, provided however, that each party may publicly
disclose the fact that You are a participating member of APT.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

108



--------------------------------------------------------------------------------

Homes for Sale Partnership

 

19. Prohibited Acts. Except as permitted in the Display Ad Sales Agreement,
unless You receive Yahoo!’s prior approval in writing, You agree that You will
not use the System or Service in any way to sell, access or target any of
Yahoo!’s behaviorally targeted segments (“Yahoo! BT Segments”), which are
currently referred to as “Yahoo! Premium Behavioral” or “Yahoo! Standard
Behavioral” within the System. You also agree that Yahoo! will have
administrative access for full approval rights for each and every purchase or
sale of online media inventory on the System and that You will not alter the
System in any way to limit Yahoo!’s full approval rights.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

109



--------------------------------------------------------------------------------

LOGO [g542584logo.jpg]

 

APPENDIX I

TO

APT FROM YAHOO® SERVICE AGREEMENT

APT Policies

Effective Date: October 1, 2008

Last updated on: June 24, 2009

Prohibited Content Policy

APT from Yahoo! members are solely responsible for ensuring that any content
they seek to introduce on the Platform complies with all applicable agreements,
laws, policies and standards of conduct, and that they have correctly classified
and properly disclosed that content on the Platform.

“Content” includes advertisements, their associated landing pages, websites, web
pages or any other online media inventory, including any advertising contained
on those pages, whether in image or text form.

Yahoo! reserves the right, in its sole discretion, to limit or refuse any
content on the Platform, whether on the basis of this Policy or for any other
reason.

The following are examples of content that is barred from the Platform, and
which members of the Platform are prohibited from introducing into the
marketplace under this Policy:

 

•  

Explicit Sexual Conduct/Pornography: Graphic depiction of sexual acts, including
any visual representation of sexual intercourse with anyone or anything,
depiction of foreplay, sadomasochism, sexualized violence and/or bondage,
auto-eroticism, masturbation, incest, bestiality, genital piercing and
sexualized depiction of bodily fluids or other similar content that is otherwise
objectionable.

 

•  

Child Pornography: Any image or other representation or depiction of sexual
conduct involving or including a real or simulated minor (someone who is or
appears to be under the age of 18) in any way. This includes actual or simulated
sexual intercourse, any contact with or display of a minor’s genitals, including
any focus on a minor’s genital area, whether clothed or not. This also includes
non-suggestive images of clothed children designed for the purpose of sexual
gratification and/or viewing by adult users, such as images of clothed children
who are being spanked or punished, or images which focus on children’s bodies
for sexual gratification purposes, such as child foot fetishes.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

110



--------------------------------------------------------------------------------

LOGO [g542584logo.jpg]

 

•  

Sexual Assault: Simulated rape or sexual assault, including imagery depicting
sexually violent contexts, where it is indicated that a person is being forced
into a sexual act against their will.

 

•  

Graphic Violence/Death: Depictions of murder or “snuff” imagery, including
representations or actual images of torture, death, murder or graphic violence,
whether or not affiliated or associated with a sexual context.

 

•  

Necrophilia: Depictions of a sexual act, as described above, involving a dead or
seemingly dead body.

 

•  

Prostitution: Prostitution or any other images indicating or suggesting illegal
conduct.

 

•  

Hate Speech: Hate speech and the promotion of discriminatory hatred, including
racial, ethnic or gender hatred.

Yahoo! Confidential

Yahoo!’s provision of any system features, such as automated or manual review of
online media, does not in any way relieve APT from Yahoo! participants of any of
their Platform-related responsibilities, including, but not limited to, full
compliance with all APT Policies.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

111



--------------------------------------------------------------------------------

LOGO [g542584logo.jpg]

 

Effective Date: October 1, 2008

Last updated on: June 24, 2009

 

•  

Illegal Drugs: Content that promotes the sale or use of illegal substances,
substances of questionable legality or the “off label” use of substances (e.g.,
the promotion of a prescription substance for the primary purpose of
recreational mind alteration).

 

•  

Promotion of Illegal/Criminal Activity: Content that appears to promote
illegal/criminal activity, such as hacking, unauthorized use or reproduction of
material that is covered by copyright law, the sale of products and ways to
illegally evade financial charges (traffic tickets, taxes, etc.), drug tests and
the like.

 

•  

Fake/Bootleg/Counterfeit Items: Content that appears to relate to the
distribution, sale, use or manufacture of counterfeit essays, term papers,
dissertations, government IDs, diplomas, education transcripts, computer
programs, movies, music, apparel, accessories and the like.

 

•  

Embargoed Products: Content that offers the sale of products and services
subject to US Trade sanctions or embargoes, including the sale of products to or
from any of the following countries: Cuba, Iran, North Korea, Sudan or Syria.

 

•  

Firearms and Explosives: Content promoting the sale of firearms, ammunition or
explosives.

In addition to the foregoing categories of prohibited content, the following
methods of advertising also qualify as Prohibited Content under this Policy:

 

•  

Ad Content That Does Not Match Ad Landing Page: Products or services offered on
the landing page that differ significantly from products or services offered on
the creative.

 

•  

Creatives That Mimic System Messages/Alerts/Functionality and/or Mimic or
Include Web Content or Functionality: A creative that mimics system
messages/alerts/functionality and/or mimics or includes web content or
functionality is prohibited under this Policy if it includes mechanisms to
decline the offer or exit the ad unit in the creative that do not function as
expected. This would include creatives that depict images of facsimiles of
operating system buttons such as expand, minimize or close buttons or contain a
“No, thanks” button which simulates interactivity where no such interactivity
exists.

 

•  

Creatives That Mimic System Messages/Alerts/Functionality: A creative that
mimics system messages/alerts/functionality is prohibited under this Policy if,
either on the creative or the landing page, it advertises “Free” products or
services or claims that a user has been selected for a prize or gift with no
action or payment required.

This list is provided for illustrative purposes only and is not intended to be
an exhaustive list of all prohibited content. Yahoo! may modify this Policy at
any time without notice.

Yahoo! may, in its sole discretion, exercise any and all available remedies for
violation of its Policies, including any attempt by members to misclassify
content sought to be introduced onto the Platform. Members who are, in our view,
responsible for seeking to introduce any child pornography or other illegal
content onto the Platform are subject to immediate termination and other
remedies that may include referral to legal authorities.

Yahoo! Confidential

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

112



--------------------------------------------------------------------------------

LOGO [g542584logo.jpg]

 

Yahoo!’s provision of any system features, such as automated or manual review of
online media, does not in any way relieve APT from Yahoo! participants of any of
their Platform-related responsibilities, including, but not limited to, full
compliance with all APT Policies.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

113



--------------------------------------------------------------------------------

LOGO [g542584logo.jpg]

 

Effective Date: October 1, 2008

Desktop Software Policy

Approach of the APT Platform

Because the terms “spyware”, “adware” and “malware” have no uniform definitions,
Yahoo! has developed its own classification system for desktop software into
which ads might be served on the Platform. We created our classification system
based upon objective software criteria and it is our opinion that our approach
will enable us to provide greater transparency and safety for our members and
end users. Platform members are responsible for correctly categorizing all
inventory introduced onto the Platform, including desktop software, in
accordance with this and other Platform policies.

1. Approved Desktop Software. Yahoo! considers programs with the below
characteristics to be “Approved Desktop Software”.

 

a) The software program fully discloses: (i) the provider’s identity and/or
brand when the program is downloaded and while the application is displaying an
ad; and (ii) any and all other software programs that may come bundled with the
program.

 

b) The program provides meaningful notice and obtains consent prior to the
completion of the installation process.

 

c) The provider fully discloses the type and extent of information collected and
its intended use.

 

d) A user can easily find and use an uninstaller to remove the software.

 

e) The software program does not load an excessive number of ads per hour as
determined by the Platform.

 

f) Ads are served within the program application window only and cannot expand
beyond the borders of that window or trigger a pop up or pop under ad from it.

If a program has been certified through TRUSTe’s Trusted Download Program, we
will treat that program as Approved Desktop Software. However, we reserve the
right to request evidence of an updated certificate from time to time.

2. Other Permissible Desktop Software with Pops. Programs that contain the
characteristics below should be categorized as “Other Permissible Desktop
Software.”

 

a) The software program fully discloses: (i) the provider’s identity and/or
brand when the program is downloaded and while the application is displaying an
ad; and (ii) any and all other software programs that may come bundled with the
program.

 

b) The program provides meaningful notice and obtains consent prior to the
completion of the installation process.

 

c) The provider fully discloses the type and extent of information collected and
its intended use.

 

d) A user can easily find and use an uninstaller to remove the software.

 

e) The software program does not load an excessive number of ads or pops per
hour as determined by Yahoo!

3. Prohibited Desktop Software. It is our opinion that programs with the below
characteristics are not beneficial to the Platform, its members or end users and
are prohibited from the Platform.

Yahoo! Confidential

Yahoo!’s provision of any system features, such as automated or manual review of
online media, does not in any way relieve APT participants of any of their
platform-related responsibilities, including, but not limited to, full
compliance with all APT Policies.

Effective Date: October 1, 2008

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

114



--------------------------------------------------------------------------------

LOGO [g542584logo.jpg]

 

a) The software program provider’s identity and/or brand, or identification of
the other software programs that may be bundled with the program, are not fully
disclosed.

 

b) The provider does not provide meaningful notice and/or obtain consent prior
to program download and/or the download of its upgrades.

 

c) The provider does not fully disclose the type and extent of information
collected and/or its intended use.

 

d) A user cannot easily find and/or use an uninstaller to remove the software.

 

e) The program serves an excessive number of ads per hour as determined by
Yahoo!.

 

f) The program injects ads into a webpage without the webpage owner’s
authorization and/or overlays an ad that was legitimately served into the page.

 

g) The program utilizes full-page pop up ads, full-page pop under ads, or spawns
additional pops.

 

h) A program that carries “trojans”, keystroke loggers, remote controls, hijacks
browsers or other activities determined by Yahoo! as malicious or not beneficial
to the Platform.

Programs that have any of the above characteristics are not allowed on the
Platform. If we detect programs with these characteristics, we will flag them
and ban them from the Platform. Yahoo! will post the Prohibited Program List and
may notify Platform members that the program is not allowed to be used on the
Platform.

If you believe that a program has been added to the Prohibited Program list in
error, please submit evidence to desktopsoftware@rmxsupport.com that
substantiates your belief that the program should be re-classified as Approved
Desktop Software or Other Permissible Desktop Software. If, after our review, we
share your opinion, we may re-classify the program.

We encourage members and other interested parties to submit both suspect and
seemingly appropriate programs for addition to one of the above three
categories. When doing so, please make sure that you provide the executable
program (.exe) and all other information necessary for our support team to make
a determination to desktopsoftware@rmxsupport.com.

Yahoo! Confidential

Yahoo!’s provision of any system features, such as automated or manual review of
online media, does not in any way relieve APT participants of any of their
platform-related responsibilities, including, but not limited to, full
compliance with all APT Policies.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

115



--------------------------------------------------------------------------------

LOGO [g542584logo.jpg]

 

Effective Date: October 1, 2008

Policy on Gambling Ads

It is the responsibility of every member of the Platform to ensure that any
content that is introduced on the Platform is correctly classified.

The Platform does not accept advertising targeted to U.S. Internet Protocol (IP)
addresses for online casinos, gambling “portals”, sports betting sites or online
gambling educational sites which are primarily advertising supported vehicles or
“gateways” for online casinos.

Gambling sites are those with online gambling as their central theme. Among such
sites are those that accept wagers or require payment in exchange for the chance
to win prizes, as well as sites that offer both information and links related
primarily to the promotion of online gambling.

If it comes to our attention that an ad has been misclassified or includes
content that solicits users to participate in online gambling, we reserve the
right to impose any applicable penalties for violating this Platform policy.

Yahoo! Confidential

Yahoo!’s provision of any system features, such as automated or manual review of
online media, does not in any way relieve APT participants of any of their
platform-related responsibilities, including, but not limited to, full
compliance with all APT Policies.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

116



--------------------------------------------------------------------------------

LOGO [g542584logo.jpg]

 

Effective Date: October 1, 2008

Behavior of 3rd Party Ad tags

Ad tags are a very important component in the ad serving transaction; as such we
have a set of minimum expectations concerning the behavior of 3rd party ad tags.

The tag:

 

•  

Must not act or behave in a malicious or harmful manner (e.g. contains EXE,
virus. Active X).

 

•  

Must not load content that is in violation of any other Platform guideline or
policy (e.g. prohibited content, online gambling ads, etc.).

 

•  

Must load promptly and include content that is correctly classified.

 

•  

Must not contain personally-identifiable information.

 

•  

Should not load encrypted content.

 

•  

Should not load content that can be considered illegal, deceptive, misleading,
harmful, obscene, defamatory, unethical, infringing or violative of any third
party right.

 

•  

Should behave in a consistent manner in all geographical locations as well as
across time.

If the behavior of a 3rd party ad tag, in our opinion, is in conflict with our
guidelines or Policies, we reserve the right to impose any applicable penalties
for violating Platform Policies, including, but not limited to, immediately and
without prior notification, disabling or deactivating the tag.

Yahoo! Confidential

Yahoo!’s provision of any system features, such as automated or manual review of
online media, does not in any way relieve APT participants of any of their
platform-related responsibilities, including, but not limited to, full
compliance with all APT Policies.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

117



--------------------------------------------------------------------------------

YAHOO! CONTRACT #[                    ]

Effective Date: October 1, 2008

Penalties for violating APT Platform Policies

If it comes to our attention that a Platform member has violated a Policy, in
addition to any other penalties that may be applicable, depending on the
severity or the nature of the violation and on whether the member has previously
violated any Platform Policies, we reserve the right to take any or all of the
following actions:

 

1. Immediately terminate that member’s access to the Platform, and/or

 

2. Add the member to our Banned Entities List available to all Platform members
unless and until that member provides us with evidence sufficient for us to
conclude that the member has taken appropriate steps to prevent further
violations of our Policies or guidelines; and/or

 

3. Notify legal authorities and provide them with information related to the
violation.

Yahoo! Confidential

Yahoo!’s provision of any system features, such as automated or manual review of
online media, does not in any way relieve APT participants of any of their
platform-related responsibilities, including, but not limited to, full
compliance with all APT Policies.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

   118    YAHOO! and ZILLOW CONFIDENTIAL



--------------------------------------------------------------------------------

YAHOO! CONTRACT #[                    ]

 

Exhibit K

Activity Data Use and Restrictions.

 

1. Zillow may collect and use Yahoo user Activity Data only to

a. report user actions to agents, brokers, franchisors, builders, and their
respective marketing representatives, as permitted under this Agreement,

b. detect or defend against fraudulent activity and in order to ensure proper
reporting to agents, brokers, franchisors, builders, and their respective
marketing representatives, and to assess lead validity in compliance with the
provisions of this Agreement regarding lead recognition, and

c. optimize a User’s experience on Yahoo Properties.

 

2. Zillow may collect all data outlined in the [***] contained in Exhibit A,
including the [***], provided that Zillow

 

  a. [***] (e.g., [***]) that is [***] in accordance with this Agreement and to
obtain Activity Data from Users under this Agreement and for no other users or
Zillow partners,

 

  b. [***] other than the one specified in the preceding sub-section on [***] at
any time. For clarity, this provision does not apply to [***] with respect to
end users using Zillow.com or other properties in the Zillow Network;

 

  c. only uses the [***] to detect fraud and defend system integrity and [***]
in compliance with the provisions of this Agreement regarding [***],

 

  d. does not mix, integrate, or otherwise logically combine the [***] data with
[***] or any other [***], and

 

  e. deletes unique identifiers from [***] according to the restrictions
outlined in Section (3) below.

 

3. Data Retention:

 

  a. Zillow must [***] from [***] within [***] of that [***]. Zillow may retain
[***] in [***] for up to [***] under the following limited conditions:

 

  1. Zillow may use the data in the [***] to detect or defend against financial
fraud.

 

  2. Zillow needs to use the data in the [***] to detect or defend against
intrusions.

 

  3. Yahoo! provides written notice to Zillow that it has a legal obligation to
retain specified data [***].

 

  4. Zillow has restricted access to the identifiable data held beyond [***] to
just those employees who have a need to know the data.

 

  5. Zillow deletes all unique identifiers in such Activity Data within [***] of
collection of that Activity Data.

 

  b. For purposes of illustration, examples of [***] include, but are not be
limited to, [***].

 

  c. Yahoo! may, in its commercially reasonable discretion, modify the
obligations contained in this section [***] notice to Zillow.

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

   119    YAHOO! and ZILLOW CONFIDENTIAL